         CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 1 of 90




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                                  No. 21-CV-1280


 Damarlo WEST,                                                    )
                                                                  )
         Plaintiff,                                               )   COMPLAINT
                                                                  )   SEEKING
 v.                                                               )   MONETARY
                                                                  )   DAMAGES,
 C I T Y O F M I N NE A P O L I S , a                             )   DECLARATORY
 municipal entity; Officer Tyler                                  )   JUDGMENT,
 KLUND, in his individual and                                     )   INJUNCTIVE RELIEF
 o f f i c i a l c a p ac i t y ; S e r g e a n t D a r c y       )
 KLUND, in his individual and                                     )
 o f f i c i a l c a p ac i t y ; O f f i c e r S t e v e n W .   )   DEMAND FOR JURY
 MOSEY, in his individual and                                     )   TRIAL
 o f f i c i a l c a p ac i t y ; O f f i c e r P a u l           )
 L u t h e r H U Y N H , i n h i s i n d i v i d u al             )
 a n d o f f i c i a l c a p ac i t y ; O f f i c e r             )
 A l e x a n d r a D U B A Y i n h er                             )
 individual and official capacity;                                )
 O f f i c e r R i c h ar d C u r t i s W A L K E R , i n         )
 his individual and official capacity;                            )
 Officer Gabriel Daniel GROUT, in                                 )
 his individual and official capacity;                            )
 O f f i c e r J u s t i n ST E T S O N , i n h i s               )
 individual and official capacity;                                )
 and Officer DOE, in his individual                               )
 a n d o f f i c i a l c a p ac i t y ,                           )
                                                                  )
         Defendants.                                              )
                                                                  )


                             GENERAL INTRODUCTION

1.      This is an action seeking money damages under 42 U.S.C. § 1983 for

        Defendants’ violations of Plaintiff’s constitutional rights under the

        Fourth and Fourteenth Amendments to the United States



                                                                                 1|Page
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 2 of 90




     Constitution, and for Defendants’ conspiracy to deprive Plaintiff of his

     civil rights.

2.   This action also states common law battery, negligence, and negligent

     infliction of emotional distress claims pursuant to Minn. Stat. § 466.02

     against Officer Tyler Klund, in his individual and official capacity, and

     against the City of Minneapolis, Minnesota for the actions of its agent

     and employee.

3.   On July 14, 2020, Tyler Klund engaged in an action which resulted in

     the unreasonable seizure of Plaintiff by using excessive force against

     Plaintiff while effecting an arrest, thereby violating his rights under

     the Fourth Amendment to the United States Constitution, as made

     applicable to the States by the Fourteenth Amendment, as well as his

     rights to Due Process under the Fourteenth Amendment.

4.   Defendant Tyler Klund violated Plaintiff’s constitutional rights

     because of, inter alia, the policies or customs of the City of Minneapolis

     and the Minneapolis Police Department, under the supervision of

     Minneapolis Police Chief Medaria Arradondo and Minneapolis Mayor

     Jacob Frey.

5.   Defendant Tyler Klund committed a common law battery against

     Plaintiff for which the City of Minneapolis must assume liability under

     Minn. Stat. § 466.02.

                                                                        2|Page
       CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 3 of 90




6.    Defendant Tyler Klund breached his duty of reasonable care by (1)

      arresting Plaintiff in an unconstitutional manner, (2) unnecessarily

      harming Plaintiff in the execution of his arrest, and (3) failing to use

      only the minimal amount of force necessary to affect the arrest.

      Defendant Tyler Klund breached this duty by stomping on Plaintiff’s

      head, neck, and back repeatedly while Plaintiff lay prone on the

      ground. This constitutes common law negligence for which the City of

      Minneapolis must assume liability under Minn. Stat. § 466.02.

                                  PA R TI ES

                          Plaintiff: Damarlo West

7.    Plaintiff Damarlo West was born in Minneapolis, Minnesota. He is a

      United States citizen.

8.    Mr. West is currently incarcerated at Sherburne County Jail in Elk

      River, Minnesota.

                     Defendant: City of Minneapolis

9.    Defendant City of Minneapolis (“Minneapolis” or “the City”) is a

      municipal corporation duly organized and existing under the

      Constitution and laws of the State of Minnesota.

10.   The Minneapolis Police Department (“MPD”) is a local government

      entity and an agency of Defendant Minneapolis, and all actions of the

      MPD are the legal responsibility of Minneapolis.

                                                                         3|Page
       CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 4 of 90




11.   Minneapolis is sued in its own right on the basis of its policies,

      customs, and practices which gave rise to Plaintiff’s federal rights

      claims.

12.   Minneapolis Mayor Jacob Frey (“Frey”) is, and was at all times

      relevant to this action, the Mayor of Minneapolis and the chief policy

      maker responsible for authorizing MPD’s use of force.

13.   Minneapolis Police Chief Medaria Arradondo (“Arradondo”) is, and

      was at all times relevant to this action, the MPD police chief and a

      policymaker for his department.

                Defendant: Minneapolis Officer Tyler Klund

14.   Plaintiff is informed, believes, and thereupon alleges that Officer

      Tyler Klund was the agent, servant, and employee of Defendant

      Minneapolis and/or the MPD at all times relevant to this Complaint.

15.   Defendant Tyler Klund is sued both in his individual and official

      capacity.

16.   For purposes of Plaintiff’s claims under 42 U.S.C. § 1983, Defendant

      Tyler Klund is sued in his individual capacity. While Plaintiff also

      faults Defendant Tyler Klund for the actions performed in his official

      capacity, these harms are imputed to the City of Minneapolis and

      need not be realleged.



                                                                           4|Page
       CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 5 of 90




17.   For purposes of Plaintiff’s claims under 42 U.S.C. § 1983 against the

      City of Minneapolis, Defendant Tyler Klund is sued in his official

      capacity.

18.   For purposes of Plaintiff’s state law claims, Defendant Tyler Klund is

      sued in his official capacity only.

19.   Plaintiff is informed, believes, and thereupon alleges that Defendant

      Tyler Klund, in addition to the other named Defendants, is factually

      and proximately responsible for the damages and injuries alleged

      herein.

20.   Plaintiff is informed, believes, and thereupon alleges that, at all times

      relevant hereto, Defendant Tyler Klund was the agent, servant, and

      employee of Defendant Minneapolis and was acting at all times

      within the scope of his agency and employment and with the

      knowledge and consent of his principal and employer.

21.   At all relevant times, Defendant Tyler Klund was acting under color

      of state law.

22.   Plaintiff is informed, believes, and thereupon alleges that the

      practices, policies, and customs of Minneapolis or the MPD caused the

      unlawful action taken against Plaintiff.




                                                                        5|Page
       CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 6 of 90




            Defendant: Minneapolis Sergeant Darcy Klund

23.   Plaintiff is informed, believes, and thereupon alleges that Sergeant

      Darcy Klund was the agent, servant, and employee of Defendant

      Minneapolis and/or the MPD at all times relevant to this Complaint.

24.   Defendant Darcy Klund is Defendant Tyler Klund’s father.

25.   Defendant Darcy Klund is sued both in his individual and official

      capacity.

26.   Plaintiff is informed, believes, and thereupon alleges that Defendant

      Darcy Klund, in addition to the other named Defendants, is factually

      and proximately responsible for the damages and injuries alleged

      herein.

27.   Plaintiff is informed, believes, and thereupon alleges that, at all times

      relevant hereto, Defendant Darcy Klund was the agent, servant, and

      employee of Defendant Minneapolis and was acting at all times

      within the scope of his agency and employment and with the

      knowledge and consent of his principal and employer.

28.   At all relevant times, Defendant Darcy Klund was acting under color

      of state law.




                                                                       6|Page
       CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 7 of 90




             Defendant: Minneapolis Officer Steven Mosey

29.   Plaintiff is informed, believes, and thereupon alleges that Officer

      Steven Mosey was the agent, servant, and employee of Defendant

      Minneapolis and/or the MPD at all times relevant to this Complaint.

30.   Defendant Steven Mosey is sued both in his individual and official

      capacity.

31.   Plaintiff is informed, believes, and thereupon alleges that Defendant

      Steven Mosey, in addition to the other named Defendants, is factually

      and proximately responsible for the damages and injuries alleged

      herein.

32.   Plaintiff is informed, believes, and thereupon alleges that, at all times

      relevant hereto, Defendant Steven Mosey was the agent, servant, and

      employee of Defendant Minneapolis and was acting at all times

      within the scope of his agency and employment and with the

      knowledge and consent of his principal and employer.

33.   At all relevant times, Defendant Steven Mosey was acting under color

      of state law.

         Defendant: Minneapolis Officer Paul Luther Huynh

34.   Plaintiff is informed, believes, and thereupon alleges that Officer

      Paul Luther Huynh was the agent, servant, and employee of



                                                                       7|Page
       CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 8 of 90




      Defendant Minneapolis and/or the MPD at all times relevant to this

      Complaint.

35.   Defendant Paul Luther Huynh is sued both in his individual and

      official capacity.

36.   Plaintiff is informed, believes, and thereupon alleges that Defendant

      Paul Luther Huynh, in addition to the other named Defendants, is

      factually and proximately responsible for the damages and injuries

      alleged herein.

37.   Plaintiff is informed, believes, and thereupon alleges that, at all times

      relevant hereto, Defendant Paul Luther Huynh was the agent,

      servant, and employee of Defendant Minneapolis and was acting at

      all times within the scope of his agency and employment and with the

      knowledge and consent of his principal and employer.

38.   At all relevant times, Defendant Paul Luther Huynh was acting

      under color of state law.

          Defendant: Minneapolis Officer Alexandra Dubay

39.   Plaintiff is informed, believes, and thereupon alleges that Officer

      Alexandra Dubay was the agent, servant, and employee of Defendant

      Minneapolis and/or the MPD at all times relevant to this Complaint.

40.   Defendant Alexandra Dubay is sued both in her individual and

      official capacity.

                                                                       8|Page
       CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 9 of 90




41.   Plaintiff is informed, believes, and thereupon alleges that Defendant

      Alexandra Dubay, in addition to the other named Defendants, is

      factually and proximately responsible for the damages and injuries

      alleged herein.

42.   Plaintiff is informed, believes, and thereupon alleges that, at all times

      relevant hereto, Defendant Alexandra Dubay was the agent, servant,

      and employee of Defendant Minneapolis and was acting at all times

      within the scope of her agency and employment and with the

      knowledge and consent of her principal and employer.

43.   At all relevant times, Defendant Alexandra Dubay was acting under

      color of state law.

       Defendant: Minneapolis Officer Richard Curtis Walker

44.   Plaintiff is informed, believes, and thereupon alleges that Officer

      Richard Curtis Walker was the agent, servant, and employee of

      Defendant Minneapolis and/or the MPD at all times relevant to this

      Complaint.

45.   Defendant Richard Curtis Walker is sued both in his individual and

      official capacity.

46.   Plaintiff is informed, believes, and thereupon alleges that Defendant

      Richard Curtis Walker, in addition to the other named Defendants, is



                                                                       9|Page
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 10 of 90




      factually and proximately responsible for the damages and injuries

      alleged herein.

47.   Plaintiff is informed, believes, and thereupon alleges that, at all times

      relevant hereto, Defendant Richard Curtis Walker was the agent,

      servant, and employee of Defendant Minneapolis and was acting at

      all times within the scope of his agency and employment and with the

      knowledge and consent of his principal and employer.

48.   At all relevant times, Defendant Richard Curtis Walker was acting

      under color of state law.

        Defendant: Minneapolis Officer Gabriel Daniel Grout

49.   Plaintiff is informed, believes, and thereupon alleges that Officer

      Gabriel Daniel Grout was the agent, servant, and employee of

      Defendant Minneapolis and/or the MPD at all times relevant to this

      Complaint.

50.   Defendant Gabriel Daniel Grout is sued both in his individual and

      official capacity.

51.   Plaintiff is informed, believes, and thereupon alleges that Defendant

      Gabriel Daniel Grout, in addition to the other named Defendants, is

      factually and proximately responsible for the damages and injuries

      alleged herein.



                                                                      10 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 11 of 90




52.   Plaintiff is informed, believes, and thereupon alleges that, at all times

      relevant hereto, Defendant Gabriel Daniel Grout was the agent,

      servant, and employee of Defendant Minneapolis and was acting at

      all times within the scope of his agency and employment and with the

      knowledge and consent of his principal and employer.

53.   At all relevant times, Defendant Gabriel Daniel Grout was acting

      under color of state law.

            Defendant: Minneapolis Officer Justin Stetson

54.   Plaintiff is informed, believes, and thereupon alleges that Officer

      Justin Stetson was the agent, servant, and employee of Defendant

      Minneapolis and/or the MPD at all times relevant to this Complaint.

55.   Defendant Justin Stetson is sued both in his individual and official

      capacity.

56.   Plaintiff is informed, believes, and thereupon alleges that Defendant

      Justin Stetson, in addition to the other named Defendants, is

      factually and proximately responsible for the damages and injuries

      alleged herein.

57.   Plaintiff is informed, believes, and thereupon alleges that, at all times

      relevant hereto, Defendant Justin Stetson was the agent, servant,

      and employee of Defendant Minneapolis and was acting at all times



                                                                      11 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 12 of 90




      within the scope of his agency and employment and with the

      knowledge and consent of his principal and employer.

58.   At all relevant times, Defendant Justin Stetson was acting under

      color of state law.

                   Defendant: Minneapolis Officer Doe

59.   Plaintiff is informed, believes, and thereupon alleges that an

      additional officer was present on the scene, and this officer was the

      agent, servant, and employee of Defendant Minneapolis and/or the

      MPD at all times relevant to this Complaint.

60.   Plaintiff does not yet know the true name and capacity of Defendant

      sued herein as Officer Doe and therefore sues this Defendant by such

      fictitious name. Plaintiff will amend this Complaint to allege his true

      name and capacity when ascertained.

61.   Defendant Doe is sued both in his individual and official capacity.

62.   Plaintiff is informed, believes, and thereupon alleges that Defendant

      Doe, in addition to the other named Defendants, is factually and

      proximately responsible for the damages and injuries alleged herein.

63.   Plaintiff is informed, believes, and thereupon alleges that, at all times

      relevant hereto, Defendant Doe was the agent, servant, and employee

      of Defendant Minneapolis and was acting at all times within the



                                                                       12 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 13 of 90




      scope of his agency and employment and with the knowledge and

      consent of his principal and employer.

64.   At all relevant times, Defendant Doe was acting under color of state

      law.

                         JURISDICTION & VENUE

65.   This Court has jurisdiction under 28 U.S.C. § 1331 (federal question

      jurisdiction), 28 U.S.C. § 1343 (civil rights jurisdiction), 28 U.S.C. §

      1651 (All Writs Act), 28 U.S.C. § 2201 (declaratory judgment), and 42

      U.S.C. §§ 1983, 1988. Supplemental jurisdiction over state claims is

      appropriate as the events in question “derive from a common nucleus of

      operative fact.” 28 U.S.C. § 1367; United Mine Workers of Am. v. Gibbs,

      383 U.S. 715, 725 (1966).

66.   Venue properly lies in the District of Minnesota under 28 U.S.C. §

      1391(e)(1) because all the events giving rise to this claim occurred in

      this district, all Defendants reside in this district, and no real property

      is involved in this action.

                         FACTUAL BACKGROUND

67.   On July 14, 2020, Plaintiff went to a restaurant, JJ Fish & Chicken,

      located at 904 W. Broadway Avenue in Minneapolis.

68.   While in the restaurant, Plaintiff used the restroom. As he exited the

      restroom, he saw police officers entering the restaurant.

                                                                         13 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 14 of 90




69.   Several officers, some in uniform and some in plain clothes, stormed

      into the restaurant with guns drawn.

70.   The officers proceeded to yell, “Put your hands up!” and “Get down on

      the ground!” The officers did not announce who they were looking for

      or talking to, and Plaintiff was not the only person in the restaurant.

71.   Plaintiff did not know that the officers were looking for him or that

      there was any reason for the officers’ actions to be directed at him.

72.   The officers slammed Plaintiff to the ground. Plaintiff had put his

      hands up and was not able to catch or soften his fall.

73.   While he was on the ground, Defendant Tyler Klund stomped hard on

      Plaintiff’s head, neck, back, and shoulders several times. It is believed

      and alleged that Defendant Klund was wearing steel-toed shoes/boots

      when this occurred.

74.   When Defendant Tyler Klund stomped on Plaintiff’s head, Plaintiff’s

      head bounced off the hard restaurant floor.

75.   As Defendant Tyler Klund was standing on Plaintiff’s neck and

      shoulder area, two officers came up behind Plaintiff, one officer

      grabbing his left arm and the other officer grabbing his right arm.

      These officers are believed and alleged to be Defendant Doe (left arm)

      and Defendant Huynh (right arm).



                                                                      14 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 15 of 90




76.   Some of the Defendants eventually brought Plaintiff to his feet, led

      him out of the restaurant, and placed him in a squad car.

77.   At this point, Plaintiff felt some minor bruising in his face but was not

      aware he had been seriously injured since adrenaline was coursing

      through his body and the pain had not fully set in yet.

78.   Without waiting for Plaintiff’s adrenaline to subside, Defendant

      Steven Mosey briefly asked Plaintiff if he was okay, and Plaintiff

      responded in the affirmative. No further inquiries as to Plaintiff’s

      physical well-being were made by any of the Defendant officers.

79.   Defendants took Plaintiff to the Fourth Precinct, then to the First

      Precinct, where they questioned him about a shooting in downtown

      Minneapolis. Plaintiff denies any involvement in the shooting.

80.   Plaintiff was subsequently taken to Sherburne County Jail, where he

      was booked.

81.   Plaintiff has complained about myriad symptoms numerous times to

      medical staff and has specifically asked for an MRI. Plaintiff’s

      symptoms have included or continue to include, but are not limited to,

      constant migraines (sometimes multiple migraines per day), extreme

      neck stiffness and soreness, insomnia, depression, anxiety, memory

      loss, and decreased motor skills.



                                                                         15 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 16 of 90




82.   On April 7, 2021, Plaintiff, through counsel, requested that Sherburne

      County Jail arrange for Plaintiff to receive an MRI at Plaintiff’s

      expense. Sherburne County Jail and the U.S. Marshals have refused

      to arrange for Plaintiff to receive an MRI.

83.   Until May of 2021, Plaintiff has not been seen by any medical provider

      outside the jail. A nurse practitioner at Sherburne County decided

      Plaintiff’s symptoms did not merit an MRI. Plaintiff had not been seen

      by a doctor since being injured on July 14, 2020 until sometime in

      May of 2021, and only after counsel repeatedly emphasized to

      Sherburne County the severity of Plaintiff’s head and neck injuries.

84.   In May of 2021, when Plaintiff was finally allowed to speak with a

      real doctor by videoconference technology, the doctor prescribed

      Plaintiff new medicine for his neck injury, but it is still unknown

      whether Sherburne will give Plaintiff the medication because they are

      apparently unconvinced that the type of medication prescribed can be

      given to an inmate at Sherburne County, despite the fact that

      Sherburne County Jail has full control over the dispensation of all

      medicine provided to inmates.

85.   At all points relevant to the arrest, Defendant Doe’s body-worn

      camera was activated.



                                                                      16 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 17 of 90




86.   At the time of this filing, only Defendant Doe’s body-worn camera

      (“BWC”) footage and Defendant Huynh were disclosed to Plaintiff, via

      his attorney, in Plaintiff’s criminal proceedings stemming from the

      arrest.

87.   According to police reports turned over to Plaintiff’s criminal attorney

      on or around August 26, 2020, the following officers were at the scene

      of Plaintiff’s arrest: (1) Defendant Tyler Klund, (2) Defendant Mosey,

      (3) Defendant Grout, (4) Defendant Dubay, (5) Defendant Walker, (6)

      Defendant Stetson, and (7) Defendant Huynh, (8) Officer Daoheuang,

      and (9) Officer Osbeck Jr. (#5377). It also appears from Defendant

      Mosey’s first police report that Defendant Sergeant Darcy Klund may

      have been at the scene as well, as Defendant Mosey reported that

      “Sgt. Klund was the case supervisor so he took custody of the def.”

88.   Neither Officer Doaheuang nor Officer Osbeck Jr. wrote up any report

      after Plaintiff’s arrest, or those reports were not turned over to

      Plaintiff’s criminal defense attorney. It also appears from the reports

      that Officer Doe was not named in any of the reports and did not write

      a report (or Officer Doe’s report was not turned over to Plaintiff’s

      criminal defense attorney).

89.   The police reports (i.e., a Use of Force Review) show that Defendant

      Mosey was the on-site supervisor for the MPD officers. Defendant

                                                                       17 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 18 of 90




      Mosey’s report acknowledges that force was used against Plaintiff.

      Defendant Mosey’s Use of Force Review also states that the arrest

      event was not captured on any other video other than the Defendants’

      BWCs.

90.   Plaintiff, on information and belief, alleges that the restaurant in

      which Plaintiff was arrested had video cameras that captured the

      event. Defendants could have obtained that footage but instead

      intentionally chose not to do so.

91.   The fruits of a recently filed Open Data request indicate that

      Defendants obtained security camera footage that showed the outside

      of JJ Fish and Chicken, which means Defendants had ample

      opportunity to also obtain the security camera footage from the inside

      of JJ Fish and Chicken, but instead chose to let that critical evidence

      spoliate.

92.   Defendants intentionally chose not to obtain the security footage from

      the security cameras inside JJ Fish and Chicken. The evidence would

      have aided Plaintiff in his criminal defense proceedings and the

      instant civil rights proceedings. After all, the footage would have

      demonstrated that Defendants violated Plaintiff’s constitutional and

      statutory rights at the time of Plaintiff’s arrest.



                                                                       18 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 19 of 90




93.   According to the police reports that were disclosed to Plaintiff’s

      criminal defense attorney, all officers who wrote a report, other than

      Defendant Tyler Klund and Defendant Stetson, stated their BWC was

      turned on at all relevant times; Defendant Mosey stated that he

      reviewed Defendant Tyler Klund’s BWC, indicating it was also turned

      on. However, only two sets of BWC footage of the arrest itself were

      turned over to Plaintiff’s criminal defense attorney or to undersigned

      counsel in response to an Open Data request filed on behalf of

      Plaintiff.

94.   According to police reports, Defendant Tyler Klund and Defendant

      Mosey were the first two officers to arrive at the scene.

95.   Defendant Tyler Klund’s police report provides that he ordered

      Plaintiff to the ground “but he did not comply to officers commands.”

      Defendant Tyler Klund then reports running up to Plaintiff “to take

      him to the ground to prevent him from gaining access” to a firearm.

      Defendant Tyler Klund reports he “attempted to step on [Plaintiff’s]

      back and his right shoulder numerous times to prevent him from

      retrieving what [he] believed to be [a] firearm.” Defendant Tyler

      Klund reported that “[o]ther officers arrived on scene and were able to

      assist.”



                                                                       19 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 20 of 90




96.   None of the BWC footage that was turned over to Plaintiff shows

      Defendant Tyler Klund ordering Plaintiff to get on the ground, nor

      does the BWC footage show Defendant Klund’s takedown of Plaintiff.

97.   In order to not provide Plaintiff with BWC footage of Defendant Tyler

      Klund ordering Plaintiff to the ground or taking Plaintiff to the

      ground, Defendants must have either lied in their police reports about

      Defendant Tyler Klund’s and Defendant Steven Mosey’s BWCs being

      turned on or must have intentionally failed to disclose key BWC

      footage to Plaintiff despite Plaintiff’s discovery demands in his

      criminal proceedings and Plaintiff’s parallel Open Data request that

      sought all BWC footage from the arrest.

98.   Defendant Tyler Klund’s report was not written until the day after the

      arrest, which violates MPD policy 5-301, § IV-B(2)(b), which requires

      all Force Reporting to be completed as soon as practical, “but no later

      than the end of the shift.”

99.   Defendant Mosey’s first police report provides that he and Defendant

      Tyler Klund were the first officers to enter the chicken place at 904 W

      Broadway. Defendant Mosey reported that he gave Plaintiff “verbal

      commands to get on the ground” and that Plaintiff “first put his hands

      in the air, but then he reached down with his right hand and grabbed

      the but [sic] of a gun that was in his waistband.” Defendant Mosey

                                                                      20 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 21 of 90




     reports that Defendant Tyler Klund forced Plaintiff to the ground and

     that he “observed Officer [Tyler] Klund stepping on [Plaintiff’s]

     shoulder and arm area in what [he] believe[d] was an attempt to

     disarm” Plaintiff. Defendant Mosey stated he immediately started his

     force review and “did not observe any injuries” on Plaintiff.

100. Defendant Mosey did not make any attempt to follow up with Plaintiff

     to determine later whether any injuries had been noted after

     Plaintiff’s adrenaline subsided. Defendant Mosey did not ask any

     probing questions about whether Plaintiff had any head or neck

     injuries, despite Defendant Mosey’s knowledge that Plaintiff had just

     been repeatedly stomped on the head.

101. Defendant Mosey reported, “[t]here was a crowd in the immediate

     area so [he] directed all officers to transport” Plaintiff to the Fourth

     Precinct for further examination. Defendant Mosey reported that,

     while “enroute to the [Precinct] [they] were diverted to assist on a

     possible vehicle with a gun.” Defendant Mosey reported that he “later

     asked Sgt. [Darcy] Klund to complete the use of force review including

     further physical examination and further questioning” and that “Sgt.

     [Darcy] Klund submitted a supplement documenting the force review.”

     Defendant Mosey reported that he reviewed his own BWC and



                                                                       21 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 22 of 90




     “reviewed Officer [Tyler] Klund’s BWC of the incident.” Defendant

     Mosey stated that “[t]he amount and type of force was justified.”

102. Defendant Mosey’s report was not written until the day after the

     arrest, which is against MPD policy 5-301, § IV-B(2)(b), which

     requires all Force Reporting to be completed as soon as practical, “but

     no later than the end of the shift.”

103. Defendant Mosey intentionally lied in his various reports by stating

     that there was no other video of the arrest other than BWC footage.

104. Defendant Mosey intentionally lied in his police report by stating that

     Defendant Tyler Klund was merely “stepping on” Plaintiff (rather

     than stomping) and by saying that this “stepping” was on Plaintiff’s

     arm and shoulder, rather than on Plaintiff’s head, neck, back, and

     shoulder.

105. Defendant Tyler Klund’s and Defendant Mosey’s reports conflict in

     terms of the places that Defendant Tyler Klund stomped on Plaintiff,

     and also in the description of Plaintiff’s level of compliance with initial

     commands.

106. Defendant Darcy Klund is Defendant Tyler Klund’s father.1



1 See Brandt Williams, Cop Who Killed Ruszcyck Took Unconventional Path
to Becoming Officer, MPR NEWS (July 26, 2017),
https://www.mprnews.org/story/2017/07/26/cop-who-killed-ruszczyk-took-
unconventional-path-to-becoming-officer (the third photo down, reproduced
                                                                       22 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 23 of 90




    Defendant Tyler Klund on the left, Defendant Darcy Klund on the right

107. According to Defendant Mosey’s report, he specifically chose to let

     Defendant Tyler Klund’s father conduct the Supervisor Force Review

     of his own son. Despite this, Defendant Darcy Klund’s name is not on

     any Supervisor Force Review report that was disclosed to Plaintiff’s

     criminal defense attorney; the only one that was disclosed has

     Defendant Mosey’s name on the report.

108. Defendant Darcy Klund is proud of his son and would do almost

     anything to help him avoid getting in trouble for using excessive force,




above, shows Defendant Darcy Klund hugging Defendant Tyler Klund with
the caption “Minneapolis police Sgt. Darcy Klund embraced his son Tyler
Klund after he pinned his new badge on Tyler during a swearing-in ceremony
2015.”).
                                                                      23 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 24 of 90




      including conspiring to hide evidence of his son’s excessive force, to lie

      on reports, and to otherwise conspire to deprive Plaintiff of his civil

      rights by decreasing his incentive and ability to hold Defendant Tyler

      Klund responsible for his unlawful actions in a court of law.

109. Between July 14, 2020 and July 15, 2020, Defendant Darcy Klund,

      Defendant Mosey, and Defendant Tyler Klund hatched a plan to omit

      or destroy evidence (including but not limited to BWC footage of the

      arrest), to alter or convince others to alter police reports, to fail to

      collect critical evidence helpful to Plaintiff and harmful to Defendants

      (i.e., the security footage from the inside of JJ Fish and Chicken that

      recorded the arrest), and to otherwise misconstrue the course of

      events and severity of the harm inflicted on Plaintiff by Defendant

      Tyler Klund. All of this was done with the express or implied object of

      depriving Plaintiff of his civil and constitutional rights by protecting

      Defendant Tyler Klund from liability.

110. Based on information and belief, Plaintiff alleges that all other officers

      at the scene of the arrest are involved in the conspiracy to deprive

      Plaintiff of his civil and constitutional rights. These officers include all

      those Defendants named in this Complaint.




                                                                          24 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 25 of 90




    MPD’s Custom of Excessive and Disproportionate Use of Force

111. MPD officers have a long history of engaging in excessive force against

      the civilians they are sworn to protect. These incidents represent a

      custom that MPD, and by extension Minneapolis, has long ignored

      and tacitly approved of.

112. MPD’s use of excessive force is so widespread that the Attorney

      General of the United States announced on April 21, 2021 that the

      “Justice Department has opened a pattern or practice investigation

      into the City of Minneapolis (the City) and the Minneapolis Police

      Department (MPD). The investigation will assess all types of force

      used by MPD officers. … The investigation will also assess whether

      MPD engages in discriminatory policing. As part of the investigation

      the Justice Department will conduct a comprehensive review of MPD

      policies, training and supervision. The department will also examine

      MPD’s systems of accountability, including complaint intake,

      investigation, review, disposition and discipline.”2




2Attorney General Merrick B. Garland Announces Investigation of the City
of Minneapolis, Minnesota, and the Minneapolis Police Department, U.S.
DEP’T OF JUSTICE (Apr. 21, 2021), https://www.justice.gov/opa/pr/attorney-
general-merrick-b-garland-announces-investigation-city-minneapolis-
minnesota-and.
                                                                     25 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 26 of 90




113. The Attorney General’s investigation “‘will assess whether the

     Minneapolis Police Department engages in a pattern or practice of

     using excessive force.’” Id. (quoting Attorney General Garland).

114. A Star Tribune review3 found at least eleven instances since 1995 in

     which MPD officers were accused of punching, kicking, or otherwise

     assaulting people who were already restrained. It is unknown how

     many instances actually occurred since not every case attracted media

     attention or resulted in lawsuits or criminal charges.

115. In 2010, MPD officers killed David Cornelius Smith, who was

     suffering a mental health breakdown, through the use of tasers and

     an overly aggressive restraint.

116. The officers involved in the death of David Cornelius Smith were not

     criminally charged or disciplined. The Internal Affairs Unit never

     interviewed them.

117. In 2013, Minneapolis Terrence Franklin was chased into a basement

     and shot dead by five MPD officers.

118. The officers who killed Terrence Franklin were not criminally charged

     or disciplined.


3Libor Jany, Chauvin Case Shines Spotlight on Minneapolis Police History of
Mistreatment of Handcuffed Suspects, STAR TRIB. (Apr. 2, 2021),
https://www.startribune.com/chauvin-case-shines-spotlight-on-minneapolis-
police-history-of-mistreatment-of-handcuffed-suspects/600041721.
                                                                    26 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 27 of 90




119. In 2014, MPD officers choked, punched, and handcuffed Alfred

     Flowers before continuing the beating by stomping and kicking him as

     he laid on the ground.

120. The officers who assaulted Alfred Flowers were not criminally charged

     or disciplined.

121. Again in 2014, former MPD officer Tou Thao beat Lamar Ferguson on

     the streets of Minneapolis. The officer punched, kicked, and kneed

     Ferguson while he was handcuffed. Ferguson’s teeth were shattered,

     and he was hospitalized for four days.

122. Thao remained on the force and would later be involved in the murder

     of George Floyd, on May 25, 2020. At the time of George Floyd’s

     murder, Thao had six police conduct complaints filed against him—

     one remained pending. The other five were closed without discipline.

123. In 2015, Minneapolis resident Jamar Clark was shot and killed by

     MPD officers.

124. The officers involved in Jamar Clark’s death were not criminally

     charged or disciplined.

125. In 2016, Minnesota Vikings player Tom Johnson was maced and

     tasered after MPD officers initiated a confrontation with him.




                                                                      27 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 28 of 90




126. Both officers involved had been previously sued for unreasonable use

     of force. Neither faced criminal charges or discipline for the

     altercation with Johnson.

127. Again in 2016, MPD officers kicked and struck Tomas Garcia-

     Orihuela as he laid handcuffed on the ground. One of the officers

     involved had previously been named in two excessive force lawsuits.

128. In 2017, unarmed Minneapolis resident Justine Ruszcyk was shot and

     killed in her backyard by former MPD officer Mohamed Noor.

129. Mohamed Noor became a Minneapolis police officer in 2015 after

     completing a “fast-tracked” cadet training program. The program

     allows cadets to join the force without having the requisite two- or

     four-year degree in criminal justice or a related field.4 Defendant

     Tyler Klund graduated from this program alongside Noor.

130. In 2018, an MPD officer drop-kicked Jeremiah Jermaine Thomas in

     the chest before additional MPD officers joined in. The officers

     punched, kneed, and kicked him, causing a punctured lung, internal

     bleeding, and fractured ribs.




4 Jennifer Bjorhus, Fast-Track Training Put Officer Mohamed Noor on
Minneapolis Police Force, STAR TRIB. (July 23, 2017),
https://www.startribune.com/minneapolis-police-face-questions-about-noor-s-
fast-track-training/436057173.
                                                                      28 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 29 of 90




131. In each of the previously listed cases, settlements were reached. This

     evinces that Defendant Minneapolis was on notice of MPD’s ongoing

     pattern of reckless violence, as the Mayor is notified of all litigation

     brought against the City and must approve all settlements.

132. The City paid $25,270,182.52 in settlements, claims, or judgments in

     274 police misconduct cases between 2003 and April 2019.

133. Derek Chauvin, who was ultimately convicted of second-degree

     murder for the death of George Floyd, personifies MPD’s failure to

     discipline officers.

134. Before May 25, 2020, at least eighteen complaints were filed against

     Chauvin, many of which alleged misconduct or excessive force. Only

     two of those complaints were closed with discipline.

135. Notably, Defendant Steven Mosey has even more complaints filed

     against him than did Derek Chauvin.

136. Despite his extensive record of citizen complaints, Derek Chauvin was

     on duty as an MPD officer on May 25, 2020, when he knelt on George

     Floyd’s neck for more than eight minutes. Floyd was prone and

     handcuffed, yet Chauvin continued kneeling while Floyd pleaded for

     help, slipped into unconsciousness, and ultimately died.

137. Before Chauvin was convicted of Floyd’s murder, the City of

     Minneapolis settled with Floyd’s family for $27 million. Thus, between

                                                                       29 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 30 of 90




     2003 and 2021, the City of Minneapolis has paid at least

     $52,270,182.52 in settlements, claims, or judgments arising out of

     alleged brutality and unconstitutional conduct by the City’s police

     officers.

138. As recently as May 15, 2021, the MPD made headlines for yet another

     instance of excessive force and subsequent misconduct from February

     2020.5 MPD officers beat Andre Moore during a traffic stop, leaving

     him with a bloodied, swollen face and a broken nose. One of the

     officers involved, Tony Partyka, went on to apply for a no-knock

     warrant for Moore’s apartment.

139. After several aspects of the warrant raised red flags, a Hennepin

     County judge found that Partyka intentionally misled the court about

     his claims of a confidential reliable informant. If the informant existed

     at all, he was merely a “tipster.”

140. After beating Moore, lying to the Hennepin County Court, and

     conducting an unconstitutional drug raid on Moore’s apartment,

     Partyka was given no discipline by Minneapolis police.




5Andy Mannix, Botched Minneapolis Drug Case Raises Questions Over
Secrecy of Informants, STAR TRIB. (May, 15 2021),
https://www.startribune.com/minneapolis-drug-case-falls-apart-raising-
questions-about-existence-of-secret-informant/600056732.
                                                                     30 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 31 of 90




141. This pattern of inadequate discipline for inappropriate and unlawful

     action extends throughout the entirety of the MPD.

142. On December 30, 2020, two of the named Defendants, Defendant

     Darcy Klund and Defendant Paul Huynh, were involved in killing

     Dolal Idd, a 23-year-old Somali-American man, shooting over a dozen

     rounds of gunfire at Mr. Idd. Defendant Darcy Klund, again, was the

     Sergeant in charge of his team.

143. Community activists have questioned the narrative of the officers

     involved in the killing of Dolal Idd, and the Dakota County Attorney’s

     Office has opened an investigation to see if the officers were legally

     justified in using force.

144. Before killing Dolal Idd, Defendant Darcy Klund had received four

     civilian complaints against him, and Defendant Huynh had received

     seven civilian complaints against him. The other officer involved in

     that shooting, Mr. Jason Schmitt, had received 23 civilian complaints

     against him. None of these civilian complaints resulted in discipline.

145. In 1996, Sergeant Darcy Klund was demoted to officer for an unknown

     reason before being reinstated after arbitration.

146. Defendant Huynh had been reviewed eight separate times by internal

     affairs since just 2014. None of the reviews resulted in discipline.



                                                                      31 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 32 of 90




147. In his short career as a police officer, Defendant Tyler Klund has

     already received at least five civilian complaints, three of which were

     closed with no discipline and two of which remain open. Defendant

     Justin Stetson is also part of one of the open complaints. Concerning

     the closed complaints, Defendant Mosey was also involved in one.

148. Defendant Mosey has had an astounding 24 complaints. In two, it was

     found there was no probable cause; in one, he was exonerated; in 20,

     there was no discipline; one complaint remains open. Defendant

     Mosey has also been named in at least two lawsuits, one of which

     resulted in a $225,000 settlement paid for by Minneapolis.

149. Defendant Osbeck received 8 complaints over a three-year time period

     between 2016 and 2019. In seven of those complaints, the City issued

     no discipline. In one instance, for a seat-belt violation, the City

     sustained the complaint and issued a letter of reprimand.

150. One of the complaints Defendant Osbeck received, 19-02313, that was

     closed with no discipline, involved the same Officer Paryka who was

     recently found to be fabricating evidence and lying to a criminal court

     in an attempt to have a defendant convicted. See supra, ¶¶ 138-40 and

     n.5.




                                                                       32 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 33 of 90




151. Defendant Dubay has had no less than 7 complaints filed against her

     between 2017 and 2019. In each complaint, the City issued no

     discipline.

152. One of Defendant Dubay’s complaints, 18-20036, also involved

     Defendant Osbeck. Neither party was disciplined.

153. Another of Defendant Dubay’s complaints, 19-11584, involved

     Defendant Mosey and an “Unknown” Officer (though its difficult to

     believe that neither Defendant Dubay nor Defendant Mosey knew who

     the “Unknown” officer was since they were clearly all acting together).

     Again, the City issued no discipline for any of the involved parties.

154. Defendant Walker has received two complaints, one in 2014 and one

     in 2019. The City did not discipline Defendant Walker for either

     complaint.

155. In 2012, a court in the District of Minnesota denied in part Defendant

     Walker’s motion for summary judgment in a case where the Plaintiff,

     Mr. Wayne Darren Newton, alleged that Defendant Walker was liable

     to Newton under “claims of excessive force, false arrest, violation of

     substantive due process, assault, and battery.” Newton v. Walker, No.

     11-CV-1499 (PJS/JJG), 2012 WL 4856163, at *1 (D. Minn. Oct. 12,

     2012). According to the Order of the court in that case:



                                                                     33 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 34 of 90




        Walker approached Newton, Newton put up his hands and
        stepped back. Newton Dep. 49; Knighten Aff. ¶ 7. Walker
        fired the taser twice, and Newton fell to the ground.
        Newton Dep. 49; Knighten Aff. ¶ 7. Walker did not say a
        word to Newton before firing his taser. Newton Dep. 50.
        While on the ground, Newton shook and then became very still.
        Knighten Aff. ¶ 7. Knighten asked Walker, “Why did you
        do that?” and Walker replied “He knows why!” Knighten
        Aff. ¶ 7. A few minutes later, Newton was arrested, handcuffed,
        and placed in a squad car. Newton Dep. 51; Knighten Aff. ¶ 8.
        As a result of the tasering, Newton suffered excruciating
        pain, bruises, and a bleeding cut on his arm. Newton Dep.
        36–37, 51; Knighten Aff. ¶ 8. He later felt depressed,
        embarrassed, and humiliated by the incident. Newton Dep. 60,
        62, 64.
     Id. at *2 (footnote omitted).

156. In footnote 2 of the Newton decision, the court notes that Defendant

     Walker, “[t]hroughout his motion for summary judgment,”

        improperly relies on facts that are contradicted by Newton's
        version of events. For example, Walker contends that, before
        Newton was tasered, Newton's shirt had bloodstains on it,
        suggesting that Newton had been in a violent altercation at
        some point earlier in the evening. Both Newton and Knighten
        attest, however, that Newton did not have any blood on his
        shirt until he was injured by the taser, Newton Dep. 51–52;
        Knighten Aff. ¶ 11, and Newton denies being in a fight that
        evening, Newton Dep. 52.
     Id. at *2 n.2. This demonstrates that Defendant Walker has a history

     of lying or suggesting falsities to courts of law when he believes that

     doing so will help him avoid liability for his unlawful actions.

157. After Defendant Walker was sued by Newton, and after the court

     refused to grant the majority of Defendant Walker’s motion for


                                                                        34 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 35 of 90




     summary judgment, the City Attorney’s Office for Minneapolis

     recommended that City Council approve a settlement of all claims by

     paying Mr. Newton $10,000 from the City’s coffers despite the fact that

     Defendant Walker was acting as an off-duty security guard at the time

     he violated Mr. Newton’s rights.6 Thus, despite knowing about

     Defendant Walker’s atrocious and unlawful behavior, rather than

     disciplining Defendant Walker, the City instead voluntarily attempted

     to indemnify him for the unlawful acts he performed while off-duty

     because, as the City Attorney’s Office argued, this course of action was

     “in the best interests of the City.”

158. On February 26, 2015, Defendant Walker was found guilty, after a

     jury trial, of using “excessive force on the Plaintiff on April 3, 2012” in

     the case of Barnes v. Officer Richard Walker, No. 13-cv-1439

     (JRT/TNL) (D. Minn. Feb. 26, 2015), Dkt. 56. The jury found that

     Plaintiff was “entitled to damages in the amount of $14,000.00.

159. According to the Complaint in Barnes v. Walker:

        Shortly after midnight on April 3, 2012, Defendant Walker and
        four other on-duty police officers entered Barnes’ home. When
        Barnes asked why the five officers were in the home, Defendant
        Officer Walker ordered him to sit down and stop asking

6 Request for City Council Committee Action From the City Attorney’s Office
(Dec. 27, 2012),
https://d3n8a8pro7vhmx.cloudfront.net/cuapb/pages/270/attachments/original
/1615663118/2012Newton_v._Walker.pdf?1615663118.
                                                                       35 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 36 of 90




        questions. After Barnes sat down, with his hands up, palms
        facing outward, Defendant Walker attacked him. Specifically,
        Defendant Walker pummeled Barnes’s head and face
        with his fists, then pinned him to the ground and
        shouted “stop resisting.” Barnes, however, was not
        resisting.
     Barnes v. Walker, No. 13-cv-1439 (JRT/TNL), Dkt. 1-1, ¶ 1 (emphasis

     added).

160. The Barnes Complaint provides that one of the witnesses to Defendant

     Walker’s conduct “contacted City Council Member Barbara Jones and

     the Minneapolis Police Department 4th Precinct to report Walker’s

     inappropriate conduct,” and “Barnes contacted the Civilian Review

     Board the very next day to report Walker’s conduct.” Id. ¶¶ 29-30.

     Somehow, however, Walker was never disciplined despite the fact that

     a jury found by a preponderance of the evidence that Barnes’s

     allegations of excessive force were bona fide and unconstitutional.

     Said differently, the City refused to discipline an officer who it knew

     had violated a private citizen’s constitutional rights by repeatedly

     punching him in the head and face before pinning him to the ground

     and making it seem as though his actions were warranted by falsely

     insinuating that they were in response to resisting arrest.

161. After a jury found Defendant Walker liable for Barnes’s injuries, the

     City Attorney’s Office, on March 3, 2015, recommended that the City



                                                                     36 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 37 of 90




     Council approve a settlement of $66,421.91.7 Despite this, Defendant

     Walker was never disciplined.

162. Defendant Grout, between 2015 and 2019, received 9 complaints, all of

     which resulted in no discipline.

163. Two of Defendant Grout’s complaints, 15-18761 and 17-14089, also

     involved a complaint against Defendant Stetson. Neither officer was

     disciplined in either instance.

164. Defendant Stetson, between 2015 and 2020, received 7 complaints.

     Seven of these complaints were closed with no discipline. Two of the

     complaints, 16-18094 and 20-14212 are still open, which is unusual

     since one of the open complaints dates back to 2016 or before.

165. One of Defendant Stetson’s open complaints, 20-14212, also involves

     Defendant Tyler Klund, among others, and the case is open for all four

     officers involved.

166. The above shows that the City of Minneapolis has had numerous

     opportunities to review the conduct of the named Defendants, but has

     never imposed any real discipline on any of the named officer

     Defendants, even when the City has been forced to pay out tens of


7 Request for City Council Committee Action From the City Attorney’s Office
(Mar. 3, 2015),
https://d3n8a8pro7vhmx.cloudfront.net/cuapb/pages/270/attachments/original
/1615765300/2015ElliotBarnes.pdf?1615765300.
                                                                      37 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 38 of 90




      thousands of dollars, or sometimes hundreds of thousands of dollars,

      in response to the unlawful acts of their officers.

167. The City has been deliberately indifferent to the unlawful acts of their

      officers, including but not limited to the named officer Defendants,

      and has indemnified them for unlawful acts committed off-duty and

      on-duty.

168. By failing to discipline its officers (including Defendants) for conduct

      that the City knows about and which violated constitutional or federal

      laws, the City has effectively informed the officers that they are above

      the law, thereby tacitly authorizing Defendants’ unlawful conduct and

      resultant conspiracy to deprive Plaintiff, and similarly situated

      individuals, of their civil rights.

169. From 2013 through the first quarter of 2021, the Office of Police

      Conduct Review (“OCPD”) received over 2,500 complaints. Two

      hundred eighty-three were explicitly listed as “excessive force”

      complaints; almost 1000 were more generically labeled as “violations

      of policy or procedure.”

170. Only 90 of these more than 2,500 complaints resulted in discipline.

171. Thus, there was “discipline” in only roughly 3.5% of police conduct

      complaints.



                                                                      38 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 39 of 90




172. MPD’s Code of Conduct and Use of Force policy manual in effect at all

      times relevant to this suit explicitly mandates that officers use only

      “the amount of force that is objectively reasonable in light of the facts

      and circumstances… The force used shall be consistent with current

      MPD training.”

173. The lack of discipline in these ongoing incidents of excessive force

      shows that MPD and the City are not enforcing the policies within the

      manual, creating a pattern and culture that tolerates the use of

      excessive force.

174. Illustratively, MPD trained its officers that a “neck restraint” was an

      authorized form of non-deadly force, and that a “chokehold” was a

      form of deadly force capable of causing serious bodily injury and/or

      death.

175. At all times material hereto, MPD defined a “neck restraint” as

      “[c]ompressing one or both sides of a person’s neck with an arm or leg,

      without applying direct pressure to the trachea or airway (front of the

      neck).” MPD defined a “chokehold” as “applying direct pressure on a

      person’s trachea or airway (front of the neck).”

176. At all times material hereto, MPD trained its officers that a proper

      “neck restraint” required the officer to “[c]ompress veins, arteries,

      nerves & muscles of the neck.”

                                                                       39 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 40 of 90




177. Serious bodily injury and/or death are reasonably likely to result from

     an officer “compress[ing] a person’s veins, arteries, nerves & muscles

     of the neck,” regardless of whether direct pressure is applied to the

     front or back of the neck.

178. The use of a “neck restraint” as defined by MPD constitutes deadly

     force.

179. The Fourth Amendment prohibits using deadly force in non-deadly

     circumstances that do not pose an immediate threat of serious bodily

     injury and/or death.

180. At all times material hereto, MPD’s written policies authorized the

     use of a deadly “neck restraint” in non-deadly circumstances posing no

     immediate threat of serious bodily injury or death.

181. At all times material hereto, MPD trained its officers to use a “neck

     restraint” was authorized non-deadly force that officers could use in

     non-deadly situations.

182. The law enforcement community has long known that using neck

     restraints on subjects can lead to death.

183. However, from at least April 15, 2012 until June 8, 2020, Minneapolis

     Police Police Department Policy 5-311 defined a neck restraint as

     “non-deadly force” and did not warn it can cause death.



                                                                     40 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 41 of 90




184. By policy, the MPD permitted and condoned the use of both conscious

     and unconscious neck restraints by its officers from at least April 15,

     2012 until June 8, 2020.

185. At all times material hereto, MPD’s written policies authorized the

     use of a “neck restraint” in non-deadly circumstances posing no

     immediate threat of serious bodily injury or death.

186. The City of Minneapolis possessed data indicating that since 2012,

     neck restraints/holds were used by its police officers on 428 people at

     an average rate of about one a week.

187. Of those 428 people, 14% who were subjected to a neck restraint/hold

     lost consciousness.

188. Upon information and belief, MPD officers regularly used neck

     restraints upon passively resisting arrestees despite not being

     permitted to do so under policy.

189. Training offered by the City of Minneapolis in 2014 and received by

     one or more Defendants authorized and instructed on the use of neck

     restraints by officers, presented it to officers as a “non-deadly force”

     option, and included instruction on how to employ neck restrains in

     order to most efficiently render subjects unconscious.

190. Upon information and belief, all training offered by the City of

     Minneapolis on the use of neck restraints, including that provided to

                                                                       41 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 42 of 90




      the Defendant Officers, presented neck restraints as a “non-deadly

      force” option, and included instruction on how to employ neck

      restraints in order to most efficiently render subjects unconscious.

191. Training offered by the City of Minneapolis to MPD officers, including

      Defendant Officers, encouraged officers to “compress veins, arteries,

      nerves, and muscles of the neck of arrestees.”

192. Since at least April 16, 2012, MPD policy has required that “[a]fter a

      neck restraint or chokehold has been used on a subject, sworn MPD

      employees shall keep them under close observation until they are

      released to medical or other law enforcement personnel.”

193. Since at least April 16, 2012, the MPD failed to provide its officers

      with proper policy guidance and training on properly observing and

      attending to the medical needs of arrestees subjected to neck

      restraints.

194. At all material times hereto, MPD trained its officers that a “neck

      restraint” could be used in non-deadly situations despite the fact that

      it constituted deadly force as utilized by MPD.

195. MPD also trained its officers that striking arrestees in the head, or

      otherwise using bodily force against arrestees in a manner that causes

      an arrestee’s head to strike an object or surface, was an authorized

      form of non-deadly force.

                                                                      42 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 43 of 90




196. At all times material hereto, MPD trained its officers that when an

     officer strikes an arrestee in the head, or when an officer’s use of

     bodily force against an arrestee causes the arrestee’s head to strike an

     object or surface, all that is required of MPD officers is to have a

     supervisor conduct a Supervisor Force Review that is limited to noting

     any reported injury, photographing any visible injuries, and

     conducting other miscellaneous tasks unrelated to determining

     whether the subject who had force used against them is suffering from

     an injury not immediately apparent to the subject or readily visible.

     See Minneapolis Police Police Department Policy 5-307.

197. On or before July 14, 2020, the MPD failed to provide its officers with

     proper policy guidance and training on how to properly observe and

     attend to the medical needs of arrestees subjected to strikes to the

     head or head injuries resulting from an arrestee’s head striking an

     object or surface after an officer uses bodily force against the arrestee.

198. Serious bodily injury and/or death is reasonably likely to result from

     an officer striking an individual in the head or using bodily force

     against an arrestee in a manner that causes an individual’s head to

     strike an object or surface.”




                                                                      43 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 44 of 90




199. The use of strikes to an arrestee’s head or bodily force sufficient to

      cause an arrestee’s head to bounce off an object or surface constitutes

      deadly force.

200. The Fourth Amendment prohibits using deadly force in circumstances

      that do not pose an immediate threat of serious bodily injury and/or

      death.

201. At all times material hereto, MPD’s written policies authorized the

      use of deadly head strikes and other uses of deadly force in

      circumstances posing no immediate threat of serious bodily injury or

      death.

202. At all times material hereto, MPD trained its officers that use of head

      strikes and the use of bodily force that caused a subject’s head to

      collide with an object or surface were authorized uses of non-deadly

      force which officers could use in non-deadly situations.

203. The law enforcement community has long known that the use of head

      strikes or blunt force trauma to the head can lead to death.

204. However, before July 14, 2020, Minneapolis Police Department Policy

      did not warn that head strikes or bodily force that causes a subject’s

      head to collide with a surface or object can cause death or serious

      bodily injury.



                                                                      44 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 45 of 90




205. By policy, the MPD permitted and condoned the use of head strikes

     and bodily force that causes a subject’s head to collide with a surface

     or object.

206. The City of Minneapolis possessed data indicating that its police

     officers used head strikes and bodily force that causes a subject’s head

     to collide with a surface or object.

207. Of those people subjected by MPD to head strikes or bodily force that

     caused a subject’s head to collide with a surface or object, the City was

     aware that traumatic brain injuries sometimes resulted. 8

208. Upon information and belief, MPD officers regularly used head strikes

     or bodily force that caused a subject’s head to collide with a surface or

     object upon passively resisting arrestees despite not being permitted

     to do so under policy.

209. At all material times hereto, MPD trained its officers that strikes to

     an arrestee’s head, or use of bodily force that causes an arrestee’s

     head to strike an object or surface, could be used in non-deadly

     situations despite the fact that it constituted deadly force as utilized

     by MPD.


8See Brandon Stahl, Ex-Minneapolis Cop Charged With Kick to Face and
Brain Injury, STAR TRIB. (Mar. 16, 2017), https://www.startribune.com/felony-
charges-minneapolis-cop-kicked-man-in-face-breaking-his-nose-causing-
brain-injury/416243534/.
                                                                      45 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 46 of 90




210. To the extent that the excessive force used by officers is, in fact,

      “consistent with MPD training,” MPD and the City are actively

      encouraging and condoning the use of excessive force in a variety of

      situations.

211. MPD’s culture accepts and allows the use of excessive force as a

      customary part of the job.

212. All MPD officers are represented by the Police Officer’s Federation of

      Minneapolis. The federation provides union representation to all

      officers and negotiates on their behalf with the City.

213. The Federation’s elected president, Lieutenant Robert Kroll (“Kroll”),

      acts as an unofficial policymaker within the MPD. As the president of

      the union, Kroll is an important culture maker in the department, and

      he acts as a de facto policymaker for many of the officers. As

      president, he is elected by MPD officers. Their affirmative choice of

      him as a leader sheds light on the culture of the department.

214. Kroll is a member of the City Heat motorcycle club, which is known to

      regularly display white supremacist symbols.

215. Minneapolis permitted so-called “warrior training,” which prepares

      police to do battle with civilians, until 2019. Minn. Stat. § 626.8434

      defines “warrior-style training” as “training for peace officers that

      dehumanizes people or encourages aggressive conduct by peace

                                                                       46 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 47 of 90




      officers during encounters with others in a manner that deemphasizes

      the value of human life or constitutional rights, the result of which

      increases a peace officer’s likelihood or willingness to use deadly

      force.”

216. After 2019, the Police Federation, headed by Kroll, offered free

      warrior training to Minneapolis officers. The union was not subject to

      censure or reprimand for engaging in this conduct.

217. No efforts were made to prevent officers from engaging in warrior

      training programs despite a clear awareness regarding its popularity

      amongst officers and Minneapolis officials’ awareness of the

      propensity to result in violence perpetuated towards citizens.

                                  INJURIES

218. At minimum, the injuries Plaintiff suffered rise to the level of “bodily

      harm,” as defined by Minn. Stat. § 609.02, subd. 7.

219. The injuries Plaintiff suffered further rise to the level of “substantial

      bodily harm,” and also rise to the level of “great bodily harm.” See

      Minn. Stat. § 609.02, subds. 7(a), 8.

220. Plaintiff suffered injuries to his head as a result of being slammed to

      the floor and subsequently stomped on while lying on a tile floor on

      July 14, 2020. Plaintiff has had ongoing and severe pain in his neck



                                                                        47 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 48 of 90




      that has not reacted positively to any of the limited attempts at

      treatment made by Sherburne County Jail medical staff.

221. Plaintiff was exposed to unnecessary and excessive physical and

      emotional pain and suffering as a result of Defendant Tyler Klund’s use

      of force against Plaintiff during the course of his arrest.

222. As a result of his injuries from July 14, 2020, Plaintiff suffered bruising

      to his face, some of which is still visible today.

223. Plaintiff now suffers from almost daily headaches and migraines as a

      result of Defendants’ actions.

224. Plaintiff now suffers from dizzy spells and nausea three to four times

      per week due to Defendants’ actions.

225. Plaintiff experienced extreme sensitivity to bright light after being

      injured by Defendants. This has improved slightly since the incident,

      but he continues to experience sensitivity two or three times per week.

226. Plaintiff now experiences issues with his memory and concentration.

      He has trouble focusing on what he reads and problems with tracking

      conversations. Plaintiff often experiences short-term memory loss,

      forgetting things he has recently read, said, or heard.

227. Before July 14, 2020, Plaintiff did not experience any of these

      symptoms. But for Defendants’ actions, Plaintiff would not now be

      experiencing these symptoms.

                                                                       48 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 49 of 90




228. Plaintiff also sustained two chipped teeth as a result of colliding with

      the tile floor multiple times on July 14, 2020. But for Defendants’

      actions, Plaintiff’s teeth would not have chipped.

229. Plaintiff has further noticed changes in his handwriting and motor

      control since the incident. His hands are shaky and twitchy. He did not

      have this problem before July 14, 2020.

230. At least twice since the incident, Plaintiff experienced dizzy spells so

      extreme that he vomited. On one of these occasions, he needed a

      wheelchair to make it to the nurse at Sherburne County Jail.

231. Plaintiff has been provided with various medications to treat his

      migraines while in Sherburne County Jail by the jail’s medical staff.

      However, these medications make Plaintiff feel like a shell of himself,

      make him deeply uncomfortable, and otherwise lessen his quality of

      life. Because he finds being on the medication so unpleasant, Plaintiff

      occasionally takes some time off of the medication or takes only a

      limited amount of the medication, simply to feel like himself again.

      Plaintiff is thus put in a terrible predicament as a result of Defendants’

      actions—he can either treat the painful migraines he now experiences

      as a result of Defendants’ actions and lose a part of himself in the

      process, or he can feel like himself at the cost of experiencing a series of



                                                                         49 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 50 of 90




     excruciatingly painful migraines. Eventually, the pain always becomes

     too much to bear, and Plaintiff resumes taking his migraine medicine.

                         CLAIMS FOR RELIEF

232. Defendant Tyler Klund’s unnecessary and excessive use of force

     violated Plaintiff’s Fourth Amendment right to be free from

     unreasonable seizures.

233. Defendant Tyler Klund’s unnecessary and excessive use of force

     violated Plaintiff’s Fourteenth Amendment rights to substantive and

     procedural due process.

234. Defendant Minneapolis’s custom(s) of encouraging and tacit

     authorization of MPD’s use of excessive force against arrestees,

     detainees, and the like, was a moving force behind Defendant Tyler

     Klund’s conduct in a manner sufficient for liability to attach under

     Monell and Canton. See Monell v. Dep’t of Soc. Servs. of City of New

     York, 436 U.S. 658, 691 (1978); City of Canton v. Harris, 489 U.S. 378,

     385 (1989).

235. Defendant Tyler Klund’s unnecessary and excessive use of force

     constitutes a common law battery under Minnesota tort law.

236. Defendant Tyler Klund’s unnecessary and excessive use of force

     resulted in a breach of duty, which constitutes common law negligence

     under Minnesota tort law. Illustratively, Defendant Tyler Klund

                                                                     50 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 51 of 90




     breached his statutory duty under Minn. Stat. § 629.32, which states,

     in relevant part: “A peace officer making an arrest may not subject the

     person arrested to any more restraint than is necessary for the arrest

     and detention.”

237. Defendant Tyler Klund’s unnecessary and excessive use of force also

     constitutes negligent infliction of emotional distress under Minnesota

     tort law.

238. All of the named Defendants conspired to deprived Plaintiff of his

     constitutional rights under the Fourth and Fourteenth Amendments of

     the United States Constitution.

       Count 1: 42 U.S.C. § 1983 – Fourth Amendment Violation

                          (Plaintiff v. Tyler Klund)

239. Plaintiff realleges and incorporates herein by reference all preceding

     and subsequent paragraphs of this Complaint.

240. By throwing Plaintiff to the ground and stomping on his head, neck,

     and shoulder, Defendant Tyler Klund violated Plaintiff’s

     constitutional right to be free from unreasonable seizures and

     excessive force.

241. In determining what level of force, if any, is appropriate under the

     Fourth Amendment, the Court must look to the objective

     reasonableness of the officer’s actions based on “the severity of the

                                                                      51 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 52 of 90




     crime at issue, whether the suspect poses an immediate threat to the

     safety of the officers or others, and whether he is actively resisting

     arrest or attempting to evade arrest by flight.” Graham v. Connor, 490

     U.S. 386, 396 (1989).

242. Courts should also consider “the availability of alternative methods of

     capturing or subduing a suspect.” Retz v. Seaton, 741 F.3d 913, 918

     (8th Cir. 2014) (internal citations omitted).

243. Plaintiff suffered serious harm as a direct and proximate result of

     Defendants’ actions. These harms include but are not limited to:

     physical injury, financial injury, emotional trauma, loss of access to

     justice, and pain and suffering.

244. Thus, Defendants violated the Fourth Amendment and 42 U.S.C. §

     1983.

   Count 2: 42 U.S.C. § 1983 – Fourteenth Amendment Violation of
             Plaintiff’s Substantive Due Process Rights

                          (Plaintiff v. Tyler Klund)

245. Plaintiff realleges and incorporates herein by reference all preceding

     and all subsequent paragraphs of this Complaint.

246. When a defendant acts deliberately, an objective standard is

     appropriate in the context of excessive force claims brought pursuant




                                                                      52 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 53 of 90




     to the Fourteenth Amendment. Kingsley v. Hendrickson, 576 U.S. 389,

     402 (2015).

247. Whether the force used against an individual violated substantive Due

     Process rights under the Fourteenth Amendment turns on “the

     relationship between the need for the use of force and the amount of

     force used; the extent of the plaintiff’s injury; any effort made by the

     officer to temper or to limit the amount of force; the severity of the

     security problem at issue; the threat reasonably perceived by the

     officer; and whether the plaintiff was actively resisting.” Kinglsey, 576

     U.S. at 397.

248. Defendant Tyler Klund did not attempt to de-escalate the

     confrontation and instead resorted immediately to using excessive

     force. There was no basis for Defendant Tyler Klund to reasonably

     perceive that he or his fellow officers were in danger, which became

     especially true once Plaintiff was taken to the ground.

249. Plaintiff suffered serious harm as a direct and proximate result of

     Defendants’ actions. These harms include but are not limited to:

     physical injury, financial injury, emotional trauma, loss of access to

     justice, and pain and suffering.

250. Thus, Defendants violated the Fourteenth Amendment and 42 U.S.C.

     § 1983.

                                                                      53 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 54 of 90




   Count 3: 42 U.S.C. § 1983 – Fourteenth Amendment Violation of
             Plaintiff’s Right to Procedural Due Process

                           (Plaintiff v. Tyler Klund)

251. Plaintiff realleges and incorporates herein by reference all preceding

      and all subsequent paragraphs of this Complaint.

252. “[S]tate statutes may create liberty interests that are entitled to the

      procedural protections of the Due Process Clause of the Fourteenth

      Amendment.” Buckley v. Ray, 848 F.3d 855, 864 (8th Cir. 2017).

253. Plaintiff had such a liberty interest created by Minn. Stat. § 629.33 to

      be informed that he was subject to seizure before the arresting officer

      applied any force in seizing him.

254. Plaintiff also had a liberty interest under Minn. Stat. § 629.32 to be

      free from “any more restraint than is necessary for his arrest and

      detention.”

255. Both of these interests relate to Plaintiff’s constitutional right to be

      free from physical seizure without due process of law, a right that is

      amongst the most important rights guaranteed by the U.S.

      Constitution.

256. Plaintiff never presented a risk to officers, irrespective of having a gun

      on him, because Plaintiff never intended to use the gun on Defendants

      or any other person. Though Defendants’ police reports state that



                                                                       54 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 55 of 90




      Plaintiff reached toward his waist and grabbed onto something that

      the officers believed to be a firearm, the Officers failed to obtain and

      preserve electronically stored information (i.e., video footage from the

      inside of JJ Fish and Chicken capable of corroborating or refuting

      Defendants’ narrative) that should have been preserved in the

      anticipation or conduct of litigation. See generally Fed. R. Civ. P. 37(e).

      Defendants’ failure to obtain and preserve this evidence prejudiced

      Plaintiff by making it impossible for him to conclusively demonstrate

      that the narrative painted by biased police officers is false. Because

      Defendants acted with the intent to deprive Plaintiff of JJ Fish and

      Chicken’s indoor security footage in any future civil or criminal

      litigation, the Court and the jury may and should presume that the

      security footage from JJ Fish and Chicken’s indoor security cameras

      was unfavorable to Defendants. Fed. R. Civ. P. 37(e)(2)(A). The same

      is true of any BWC footage of Plaintiff’s arrest that was not preserved

      by Defendants, or that was not disclosed to Plaintiff in his criminal

      matter or subsequent Open Data request.

257. Force is only authorized in the event of flight or forceful resistance.

      Plaintiff was not ever a flight or force risk. At minimum, Plaintiff

      ceased to present a flight or force risk as soon as he was on the

      restaurant floor. Accordingly, Defendant Tyler Klund’s actions in

                                                                       55 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 56 of 90




     repeatedly stomping on Plaintiff were unnecessary, and such actions

     infringed upon Plaintiff’s liberty interests in freedom from

     unnecessarily forceful seizure.

258. Plaintiff suffered serious harm as a direct and proximate result of

     Defendants’ actions. These harms include but are not limited to:

     physical injury, financial injury, emotional trauma, loss of access to

     justice, and pain and suffering.

259. Thus, Defendants violated the Fourteenth Amendment and 42 U.S.C.

     § 1983.

Count 4: 42 U.S.C. § 1983– Conspiracy to Interfere with Civil Rights

   (Plaintiff v. Defendants Tyler Klund, Darcy Klund, Steven Mosey, Paul

  Luther Huynh, Alexandra Dubay, Richard Curtis Walker, Gabriel Daniel

                      Grout, Justin Stetson, and Doe)

260. Plaintiff realleges and incorporates herein by reference all preceding

     and all subsequent paragraphs of this Complaint.

261. Two or more Defendants, including but not limited to Defendants

     Darcy Klund, Defendant Steven Mosey, and Defendant Tyler Klund,

     conspired, in their personal and official capacities, to deprive Plaintiff

     of his civil rights by conspiring to destroy or alter evidence relating to

     Defendants’ arrest of Plaintiff (including but not limited to BWC

     footage, use of force reports, police reports, etc.) and by conspiring to

                                                                       56 | P a g e
CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 57 of 90




allow evidence helpful to Plaintiff and harmful to Defendants (i.e., the

security footage from inside JJ Fish and Chicken on the day of the

arrest) to spoliate. These conspiracies were entered into (1) “for the

purpose of impeding, hindering, obstructing, or defeating, in any

manner, the due course of justice in any State or Territory, with

intent to deny [Plaintiff] the equal protection of the laws,” (2) to

render substantially more difficult Plaintiff’s eventual criminal

defense efforts and the current civil rights litigation, (3) to excuse or

cover up Defendants’ use of excessive force against Plaintiff in

violation of Plaintiff’s constitutional rights under the Fourth and

Fourteenth Amendments, (4) to excuse or cover up Defendants’

violations of Plaintiff’s constitutional rights to procedural and

substantive due process under the Fourteenth Amendment, (5) to

intimidate Plaintiff into pleading guilty in his criminal proceedings by

refusing to collect exculpatory evidence from JJ Fish and Chicken

before it was destroyed, (6) to protect Defendant Darcy Klund’s son,

Defendant Tyler Klund, from criminal or civil liability for his actions

that led to Plaintiff’s injuries, and/or (7) to insulate the City from civil

liability for the actions of its employees (i.e., the Defendants). See 42

U.S.C. §§ 1983, 1985(2).



                                                                    57 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 58 of 90




262. Two or more Defendants, including but not limited to Defendant

     Darcy Klund and Defendant Steven Mosey, conspired, in their

     personal and official capacities, to permit Defendant Tyler Klund’s

     father to complete the use of force supervisory report allegedly

     authored by Defendant Steven Mosey relating to Defendant Tyler

     Klund’s use of excessive force against Plaintiff during Defendants’

     arrest of Plaintiff.

263. Two or more Defendants, including but not limited to Defendant

     Darcy Klund, Defendant Steven Mosey, and Defendant Tyler Klund

     conspired, in their personal and official capacities, to ensure that

     neither Defendant Tyler Klund’s nor Defendant Steven Mosey’s

     potentially exculpatory BWC footage was turned over to Plaintiff’s

     criminal defense attorney or in response to Plaintiff’s Open Data

     request.

264. Two or more Defendants, including but not limited to Defendant

     Darcy Klund, Defendant Steven Mosey, Defendant Tyler Klund,

     Defendant Paul Luther Huynh, Defendant Alexandra Dubay,

     Defendant Richard Curtis Walker, Defendant Gabriel Daniel Grout,

     Defendant Justin Stetson, and Defendant Doe(s), conspired, in their

     personal and official capacities, to ensure the spoliation of the indoor

     security footage from JJ Fish and Chicken that captured Defendants’

                                                                      58 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 59 of 90




     arrest of Plaintiff and the injuries Defendants’ concomitantly inflicted

     upon Plaintiff. Defendants managed to secure the outdoor security

     footage of JJ Fish and Chicken before, during, and after the arrest of

     Plaintiff. It is unbelievable that not one of nine separate MPD officers

     would think they should also obtain the security footage from inside JJ

     Fish and Chicken unless the decision to not obtain this evidence was

     intentional. Any failure by Defendants to obtain that footage was

     willful and intentional. Defendants did not want to obtain the footage

     from inside JJ Fish and Chicken because the footage would have been

     harmful to Defendants’ interests and helpful to Plaintiff’s interests.

265. Two or more Defendants, including but not limited to Defendant

     Darcy Klund, Defendant Steven Mosey, Defendant Tyler Klund,

     Defendant Alexandra Dubay, Defendant Richard Curtis Walker,

     Defendant Gabriel Daniel Grout, and Defendant Justin Stetson,

     conspired, in their personal and official capacities, to destroy, alter, or

     hide the BWC footage of all officers present at Plaintiff’s arrest (other

     than the BWC footage of Defendants Huynh and Doe) which captured

     Defendants’ arrest of Plaintiff and the injuries Defendants’

     concomitantly inflicted upon Plaintiff.

266. To the extent the Defendants may not have destroyed, altered, or hid

     BWC footage, the Defendants nonetheless intentionally conspired in

                                                                        59 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 60 of 90




     their personal and official capacities, to place themselves to the

     maximum extent practicable in a position where their BWC would not

     capture Defendant Tyler Klund’s use of excessive force against

     Plaintiff.

267. To the extent the Defendants may not have destroyed, altered, or hid

     the BWC footage, and to the extent the Defendants did not

     intentionally place themselves in a position to where their BWC would

     not capture Defendant Tyler Klund’s use of excessive force against

     Plaintiff, the Defendants nonetheless conspired, in their personal and

     official capacities, to intentionally refuse to activate their BWCs and

     then lie in their police reports by stating that their BWCs were

     activated in order to lend credence to the false narrative painted by

     Defendants in Defendants’ police reports.

268. Two or more Defendants, including but not limited to Defendant

     Darcy Klund, Defendant Steven Mosey, and Defendant Tyler Klund

     conspired, in their personal and official capacities, to interfere with

     Plaintiff’s civil rights by conspiring “for the purpose of impeding,

     hindering, obstructing, or defeating, in any manner, the due course of

     justice in any State or Territory, with intent to deny to [Plaintiff] the

     equal protection of the laws.”



                                                                        60 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 61 of 90




269. Plaintiff suffered serious harm as a direct and proximate result of

     Defendants’ myriad unlawful actions. These harms include but are not

     limited to: physical injury, financial injury, emotional trauma, loss of

     access to justice, and pain and suffering.

                        Count 5: Monell Liability

                          (Plaintiff v. Minneapolis)

270. Plaintiff realleges and incorporates herein by reference all preceding

     and all subsequent paragraphs of this Complaint.

271. MPD’s Policy Manual provides that the Mayor is “vested with all the

     powers of said city connected with and incident to the establishment,

     maintenance, appointment, removal, discipline, control, and

     supervision of its police force, subject to the limitations herein

     contained and the provisions of the Civil Service chapter of this

     Charter, and may make all needful rules and regulations for the

     efficiency and discipline, and promulgate and enforce general and

     special orders for the government of the same, and have the care and

     custody of all public property connected with the Police Department of

     the City.” MPD Policy Manual § 1-301 (citing City Charter reference-

     Chapter 6, § 1).

272. The Mayor, the City Council, and the Police Chief had final

     policymaking authority with regard to establishing written policies

                                                                          61 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 62 of 90




     and training programs governing the conduct of MPD officers

     performing policing functions on behalf of the City.

273. The Mayor, the City Council, and the Police Chief established and/or

     approved of MPD’s written policies and training governing the conduct

     of MPD officers performing policing functions.

274. The written policies and training established and/or approved by the

     Mayor, the City Council, and the Police Chief constituted the City’s

     official policy and were the moving force behind and caused Plaintiff’s

     injuries.

275. The City, acting by and through its Mayor and/or other policymakers,

     had knowledge of MPD’s unconstitutional patterns and practices and

     knowledge that the same gave rise to a risk of violations of citizens’

     federal rights.

276. The City, acting by and through its Mayor and/or other policymakers,

     made a deliberate and/or conscious decision to disregard the known

     risk of harm that would result from MPD’s unconstitutional patterns

     and practices and was deliberately indifferent to and/or tacitly

     authorized the same.

277. On or before July 14, 2020, Minneapolis, with deliberate indifference

     to the rights of arrestees, detainees, and the like, tolerated, permitted,

     failed to correct, promoted, or ratified a number of customs, patterns,

                                                                      62 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 63 of 90




     or practices that failed to provide for the safety of arrestees, detainees,

     and the like during arrest, including but not limited to the restraint

     process.

278. On or prior to July 14, 2020, Minneapolis, with deliberate indifference

     to the rights of arrestees, detainees, and the like, tolerated, permitted,

     failed to correct, promoted, fostered, or ratified a number of customs,

     patterns, or practices that condoned and required officers to turn a

     blind eye to and not intervene with the use of excessive force by MPD

     officers. This custom is especially pronounced in the subsect of MPD

     officers within the MPD’s police division(s) that include the homicide,

     robbery, drugs, or weapons units.

279. On or prior to July 14, 2020, Minneapolis, with deliberate indifference

     to the rights of arrestees, detainees, and the like, tolerated, permitted,

     failed to correct, promoted, fostered, or ratified a number of customs,

     patterns, or practices that condoned and required officers to treat

     members of the Black Community of Minneapolis differently,

     including but not limited to implementing non-deadly force and deadly

     force at a higher rate against Black men who did not pose a threat to

     officers.

280. On or prior to July 14, 2020, Minneapolis, with deliberate indifference

     to the rights of arrestees, detainees, and the like, tolerated, permitted,

                                                                       63 | P a g e
       CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 64 of 90




       failed to correct, promoted, or ratified a number of customs, patterns,

       or practices that rendered the process of filing misconduct complaints

       against MPD officers a farce.

281. On or prior to July 14, 2020, Minneapolis, with deliberate indifference

       to the rights of arrestees, detainees, and the like, tolerated, permitted,

       failed to correct, promoted, or ratified a number of customs, patterns,

       or practices that conspired to deprive arrestees, detainees, and the

       like of their civil rights, including but not limited to obstructing such

       individuals’ access to recovery in federal or state courts.

282. On or prior to July 14, 2020, Minneapolis, with deliberate indifference

       to the rights of arrestees, detainees, and the like, tolerated, permitted,

       failed to correct, promoted, or ratified a number of customs, patterns,

       or practices that condoned and required that officers refrain from

       submitting police reports that criticize their fellow officers’ use of force

       even when an officer’s use of force was excessive.

283.   On or prior to July 14, 2020, Minneapolis, with deliberate indifference

       to the rights of arrestees, detainees, and the like, tolerated, permitted,

       failed to correct, promoted, or ratified a number of customs, patterns,

       or practices that condoned and required that officers lie or omit key

       details in their police reports in order to protect their fellow officers

       from civil or criminal liability for misconduct.

                                                                          64 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 65 of 90




284. On or prior to July 14, 2020, Minneapolis, with deliberate indifference

      to the rights of arrestees, detainees, and the like, tolerated, permitted,

      failed to correct, promoted, or ratified a number of customs, patterns,

      or practices that condoned and required that officers must not collect

      evidence from the scene of an arrest whenever there is a significant

      chance that the evidence will expose the City, MPD, or MPD officers to

      potential civil or criminal liability for the actions of MPD officers

      during the arrest.

285. City officials were and continue to be especially tolerant of excessive

      use of force by MPD officers who are apprehending individuals

      suspected of committing violent or firearm-related crimes, even when

      those suspicions prove to be ill-founded, and even when those

      suspicions cannot reasonably lead the officers to believe the suspect

      will be violent towards the officers at the time of the arrest.

286. When City officials receive complaints of excessive force used by MPD

      officers within the MPD’s police division(s) that include the homicide,

      robbery, drugs, or weapons units, City officials have a custom of

      absolving those MPD officers of responsibility for their actions,

      thereby ratifying the use of excessive force by MPD officers in these

      divisions and signaling to MPD officers in these divisions that future

      use of excessive force will not result in discipline from the City.

                                                                        65 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 66 of 90




287. The low rate of discipline for police officers accused of using excessive

      force is a function of City policy and custom.

288. Illustratively, Chapter 172 of Title 9 of the Minneapolis Code of

      Ordinances (“the Code”) delineates the rules governing “Police

      Conduct Oversight.” Sections 172.10-172.40 make it abundantly clear

      that the Police Conduct Oversight System established by the City puts

      the power of reviewing civilian complaints made against police largely

      in the hands of police and other City officials. Accord Code of

      Ordinances, Title 9, § 172.40(1) (“Each review panel shall be

      comprised of four (4) panelists. Two (2) of the panelists shall

      be sworn officers of the police department holding the rank of

      lieutenant or higher assigned by the chief of police or the

      chief’s designee and two (2) panelists shall be civilians assigned by

      the director of civil rights or the director’s designee.”) (emphasis

      added).

289. In other words, the City Council has structured the Police Conduct

      Oversight System in a way that ensures the two police officer

      members of each review panel can consistently vote that no

      misconduct occurred as a way to make sure that the Police Conduct

      Oversight panel can never determine that misconduct has been

      established by a preponderance of the evidence without the express

                                                                        66 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 67 of 90




     consent of the MPD. The moral hazard implicit in such a policy is

     breathtaking.

290. For the Police Conduct Review panel to sustain an allegation of police

     officer misconduct, Section 172.40(6) of the Code requires that a

     “preponderance of the evidence” demonstrates that the allegation has

     merit. Because the structure of each review panel ensures that the

     civilians on the panel can never constitute a majority vote, it is

     thereby impossible for civilians to find that misconduct was committed

     without the assistance of police officers who are captive to the MPD

     and its institutional interests. Consequently, it is unsurprising that,

     historically, Minneapolis has disciplined so few of its police officers

     accused of misconduct (unless we are to believe that from 2013-2021,

     an incredible 96.5% of civilian complainants were mistaken in their

     firmly held belief that a police officer committed misconduct).

291. Making matters worse, even when a preponderance of the evidence

     demonstrates that an allegation of misconduct is bona fide, the Code

     does not require that the officer or officers be disciplined. See

     generally Code of Ordinances, Title 9, Chapter 172, § 172.70 (giving

     the chief of police complete discretion regarding whether to discipline

     the officer).



                                                                         67 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 68 of 90




292. Similarly, even when the Police Conduct Review panel recommends

     discipline, it has no formal authority to issue discipline and must

     instead send its “recommendation” which is “forwarded to the chief of

     police.” Code of Ordinances, Title 9, Chapter 172, § 172.40(4).

293. Sections 172. 20, 172.40, and 172.70 of the Code combine to

     demonstrate that black-letter City policy consolidates all disciplinary

     power over MPD police officers in the chief of police and explicitly

     permits the chief of police to refuse to discipline MPD officers for

     misconduct involving (1) use of excessive force, (2) inappropriate

     language or attitude, (3) harassment, (4) discrimination in the

     provision of police services or other discriminatory conduct on the

     basis of race, color, creed, religion, ancestry, national origin, sex,

     disability, age, or sexual orientation, (5) theft, (6) failure to provide

     adequate or timely police protection, (7) retaliation, (8) any violation

     of the MPD’s policy and procedure manual, or (9) criminal misconduct

     even when a preponderance of the evidence in support of a complaint

     alleging police misconduct demonstrates that it is more likely than not

     that misconduct occurred.

294. This absurd system explains why the disciplinary rate for police

     officers is so low in relation to the number of serious misconduct

     complaints made against MPD officers over several years before July

                                                                        68 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 69 of 90




      14, 2020. The policies enacted by Minneapolis to review allegations of

      police misconduct ensure that a biased decisionmaker—one who relies

      on having a stable of police officers ready at any given moment—

      decides whether police officers committed misconduct. The policies

      enacted by Minneapolis allow the chief of police to determine that a

      police officer did not commit misconduct and should not be punished

      for misconduct even when a wealth of credible and probative evidence

      compels a contrary conclusion.

295. On or prior to July 14, 2020, Minneapolis, with deliberate indifference

      to the rights of arrestees, detainees, and the like, tolerated, permitted,

      failed to correct, promoted, or ratified a number of customs, patterns,

      or practices of refusing to discipline MPD officers who have committed

      misconduct including but not limited to using excessive force against

      civilians.

296. Because the City’s chief of police has sole control over disciplining

      MPD police officers who have committed misconduct, any systematic

      routine failures to discipline MPD officers for misconduct is directly

      attributable to the City as a function of the City’s custom of not

      disciplining the vast majority of police officers who have committed

      misconduct as that term is defined by Section 172.20 of the Code.

      Moreover, because the custom flows from the direct actions of the

                                                                       69 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 70 of 90




      City’s chief of police, it is abundantly clear that Minneapolis knew this

      unlawful custom of under disciplining MPD police officers.

297. City officials, including but not limited to the chief of police, the

      Mayor, the City Council, and members of the Police Conduct

      Oversight Commission, all understand that the investigations and

      findings of the Police Conduct Oversight Commission are confidential,

      especially when the investigations and findings relate to an officer

      who is deemed an “undercover law enforcement officer,” which

      includes in some capacity most or all of the MPD officers within its

      division(s) that include the homicide, robbery, drugs, or weapons

      units, as (1) these units are especially likely to rely on undercover

      officers, and (2) obtaining personnel data relating to complaints

      against undercover officers is impossible under the Minnesota Data

      Practices Act because “[a]ll personnel data maintained by a

      government entity relaying to an individual employed as or an

      applicant for employment as an undercover law enforcement officer

      are [per se] private data” not subject to public disclosure. Accord Code

      of Ordinances, Title 9, Chapter 172, § 172.30(f) (“Information from

      investigations shall be shared only with staff assigned to the office of

      police conduct review and police conduct oversight commission, unless

      otherwise specifically authorized by law.”); Code of Ordinances, Title

                                                                        70 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 71 of 90




     9, Chapter 172, § 172.85 (“The members, staff, and contractors of the

     office of police conduct review and the police conduct oversight

     commission shall comply with all of the provisions of the Minnesota

     Government Data Practices Act, Chapter 13 of Minnesota Statutes.

     All members and contractors, paid and volunteer, shall sign a contract

     agreeing to comply with the provisions of the Minnesota Government

     Data Practices Act, currently Chapter 13 of Minnesota Statutes.”);

     Minn. Stat. § 13.02, subd.8a (“‘Not public data’ are any government

     data classified by statute, federal law, or temporary classification as

     confidential, private, nonpublic, or protected nonpublic.”); Minn. Stat.

     § 13.43, subd.5 (“All personnel data maintained by a government

     entity relating to an individual employed as or an applicant for

     employment as an undercover law enforcement officer are private data

     on individuals. When the individual is no longer assigned to an

     undercover position, the data described in subdivisions 2 and 3

     become public unless the law enforcement agency determines that

     revealing the data would threaten the personal safety of the officer or

     jeopardize an active investigation.”).

298. The City’s custom of under disciplining MPD police officers in

     circumstances where a preponderance of the evidence demonstrates

     that an MPD officer committed misconduct, but the Police Conduct

                                                                      71 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 72 of 90




     Oversight panel nonetheless determines that a preponderance of the

     evidence does not demonstrate that misconduct occurred, deprives

     would-be or actual civil rights plaintiffs of evidence that would assist

     them in prosecuting civil rights actions under 42 U.S.C. § 1983

     against the City or its employees. This custom is the result of a

     conspiracy by city officials to systematically cover up MPD police

     misconduct by creating an oversight commission that is set up in a

     manner that permits MPD to determine whether the evidence in any

     given complaint shows that misconduct by MPD officers has occurred

     with the understanding that MPD is a self-serving entity that will

     protect the interests of itself and its’ officers, and, by association, will

     protect the City’s interests in avoiding civil liability traceable to

     misconduct committed by MPD’s officers in the scope of their duties.

299. The course of conduct by City officials, delineated in the preceding

     paragraphs, constitutes a conspiracy to deprive aggrieved individuals

     of their civil rights to appear in court and seek redress for their

     injuries inflicted by MPD officers. Through its actions, City officials

     are conspiring, inter alia, “for the purpose of impeding, hindering,

     obstructing, or defeating, in any manner, the due course of justice in

     any State or Territory, with intent to deny [aggrieved] citizen[s] the

     equal protection of the laws.” See 42 U.S.C. § 1985(2).

                                                                         72 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 73 of 90




300. The City is also engaging in a custom of ignoring or covering up

     misconduct committed by officers within its division(s) that include

     the homicide, robbery, drugs, or weapons units, or any other division

     that regularly utilizes one or more undercover officers.

301. When an undercover MPD officer has committed misconduct, within

     the meaning of Section 172.20 of the Code, City officials—including

     but not limited to the chief of police, members of the Office of Police

     Conduct Review, City Council members, and the Mayor—have an

     unlawful custom of exonerating or otherwise refusing to sustain the

     allegation against the offending officer, knowing that the officer’s

     undercover status will make it nearly impossible for aggrieved

     individuals to review the evidence in support of the misconduct

     complaint or any of the findings or recommendations related to the

     misconduct complaint because such material is explicitly exempt from

     public disclosure under Minn. Stat. § 13.43.

302. It is also alleged on information and belief that when an MPD officer

     who is not an undercover officer is accused of misconduct, it is a

     common practice of the City to suggest that the applicant apply for

     employment as an undercover law enforcement officer in order to

     render any data stemming from the complaint “private data” not

     subject to public disclosure under the Open Data Act. See Minn. Stat.

                                                                      73 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 74 of 90




      § 13.43, subd.5. Likewise, it is alleged on information and belief that

      when an MPD officer who is not an undercover officer applies to be an

      undercover officer after being accused of committing misconduct, the

      City regularly hires the officer accused of misconduct in a new

      undercover capacity in order to shield any misconduct claims from

      public disclosure.

303. The course of conduct by City officials, delineated in the three

      preceding paragraphs, constitutes a conspiracy to deprive aggrieved

      individuals of their civil rights to appear in court and seek redress for

      their injuries inflicted by MPD officers. Through its actions, City

      officials are conspiring, inter alia, “for the purpose of impeding,

      hindering, obstructing, or defeating, in any manner, the due course of

      justice in any State or Territory, with intent to deny [aggrieved]

      citizen[s] the equal protection of the laws.” See 42 U.S.C. § 1985(2).

304. On or prior to July 14, 2020, Minneapolis, with deliberate indifference

      to the rights of arrestees, detainees, and the like, tolerated, permitted,

      failed to correct, promoted, or ratified a number of customs, patterns,

      or practices of conspiring to deprive arrestees, detainees, and the like,

      of their civil rights.

305. Minneapolis had the power to terminate or appropriately discipline

      MPD officers who were conspiring to deprive citizens of their civil

                                                                        74 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 75 of 90




     rights misconduct before July 14, 2020, but failed to do so despite the

     City’s knowledge of a pattern of complaints and actions demonstrating

     that MPD police officers were lying in their police reports and

     conspiring to hide evidence helpful to arrestees, detainees, and the

     like, if that evidence was also harmful to the MPD or its officers.

306. By refusing to terminate or appropriately discipline MPD officers who

     have conspired to deprive citizens of their civil rights before July 14,

     2020, Minneapolis caused the Defendant Officers to act with impunity

     and without fear of retribution.

307. Minneapolis’s failure to terminate or properly discipline the

     Defendant Officers for their role in a conspiracy to deprive Plaintiff of

     his civil rights is part of its larger custom, policy, or practice of failing

     to supervise, terminate, or properly discipline its officers for

     unconstitutional, unlawful, or otherwise improper conduct, and

     thereby encouraged Defendants Darcy Klund and Steven Mosey, and

     the other Defendant Officers to continue engaging in unlawful acts

     towards arrestees, including Plaintiff.

308. Two or more Defendants conspired, in their personal and official

     capacities, to deprive Plaintiff of his civil rights by conspiring to

     destroy or alter evidence relating to Defendants’ arrest of Plaintiff

     (including but not limited to BWC footage, use of force reports, police

                                                                         75 | P a g e
CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 76 of 90




reports, etc.) and by conspiring to allow evidence helpful to Plaintiff

and harmful to Defendants (i.e., the security footage from inside JJ

Fish and Chicken on the day of the arrest) to spoliate. These

conspiracies were entered into (1) “for the purpose of impeding,

hindering, obstructing, or defeating, in any manner, the due course of

justice in any State or Territory, with intent to deny [Plaintiff] the

equal protection of the laws,” (2) to render substantially more difficult

Plaintiff’s eventual criminal defense efforts and the current civil

rights litigation, (3) to excuse or cover up Defendants’ use of excessive

force against Plaintiff in violation of Plaintiff’s constitutional rights

under the Fourth and Fourteenth Amendments, (4) to excuse or cover

up Defendants’ violations of Plaintiff’s constitutional rights to

procedural and substantive due process under the Fourteenth

Amendment, (5) to intimidate Plaintiff into pleading guilty in his

criminal proceedings by refusing to collect exculpatory evidence from

JJ Fish and Chicken before it was destroyed, (6) to protect Defendant

Darcy Klund’s son, Defendant Tyler Klund, from criminal or civil

liability for his actions that led to Plaintiff’s injuries, and/or (7) to

insulate the City from civil liability for the actions of its employees

(i.e., the Defendants). See 42 U.S.C. §§ 1983, 1985(2).



                                                                     76 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 77 of 90




309. On or prior to July 14, 2020, Minneapolis, with deliberate indifference

     to the rights of arrestees, detainees, and the like, tolerated, permitted,

     failed to correct, promoted, or ratified a number of customs, patterns,

     or practices that shall be further identified in discovery.

310. Minneapolis, with deliberate indifference to the rights of arrestees,

     detainees, and the like, continued to employ Defendants Tyler Klund

     and Steven Mosey despite knowing of their repeated unconstitutional,

     unlawful, or other improper conduct.

311. Minneapolis had the power to terminate or appropriately discipline

     Defendants Tyler Klund and Steven Mosey for their misconduct prior

     to July 14, 2020, but failed to do so despite the City’s knowledge of a

     pattern of complaints regarding excessive force.

312. By refusing to terminate or appropriately discipline Defendants Tyler

     Klund and Steven Mosey for their misconduct prior to July 14, 2020,

     Minneapolis caused Klund and Mosey to act with impunity and

     without fear of retribution.

313. Minneapolis’s failure to terminate or properly discipline Defendants

     Tyler Klund or Steven Mosey is part of its larger custom, policy, or

     practice of failing to supervise, terminate, or properly discipline its

     officers for unconstitutional, unlawful, or otherwise improper conduct,

     and thereby encouraged Defendants Tyler Klund and Steven Mosey,

                                                                       77 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 78 of 90




     and the other Defendant Officers to continue engaging in unlawful

     acts towards arrestees, including Plaintiff.

314. On or prior to July 14, 2020, Minneapolis, with deliberate indifference

     to the rights of arrestees, detainees, and the like, tolerated, permitted,

     failed to correct, promoted, or ratified its agents, including Lt. Bob

     Kroll, providing improper and harmful training to officers.

315. Minneapolis had the power to terminate or appropriately discipline

     Kroll prior to July 14, 2020, but failed to do so despite the City’s

     knowledge of Kroll’s perpetuation of dangerous ideology to officers.

316. By refusing to terminate or discipline Kroll or denounce his ideology,

     Minneapolis caused officers to act with impunity and without fear of

     retribution.

317. On or prior to July 14, 2020, Minneapolis, with deliberate indifference

     to the rights of arrestees, detainees, and the like, participated in

     contract negotiations with the Police Officers Federation of

     Minneapolis that granted officers powers that allowed them to avoid

     discipline for misconduct, including but not limited to:

           a. A grievance process that resulted in a nearly 50% rate of

              overturns of terminations by officers;

           b. The ability to review evidence and video footage prior to

              giving statements in use of force and misconduct matters;

                                                                       78 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 79 of 90




318. This participation by the City of Minneapolis caused officers to act

      with impunity and without fear of retribution.

319. The unconstitutional policies, practices, and customs defined herein

      were the moving force behind Plaintiff’s injuries.

320. Plaintiff’s injuries occurred as a direct and proximate result of the

      acts and omissions by Minneapolis.

321. As a direct and proximate result of the acts and omissions described

      herein, Plaintiff suffered compensatory and special damages as

      defined under federal common law and in an amount to be determined

      by a jury.

322. Plaintiff is entitled to recovery of costs, including reasonable

      attorney’s fees, under 42 U.S.C. § 1988.

                         Count 6: Canton Liability

                          (Plaintiff v. Minneapolis)

323. Plaintiff realleges and incorporates herein by reference all preceding

      and all subsequent paragraphs of this Complaint.

324. Minneapolis failed to properly train or modify its training to

      Defendant Officers and its other officers, including but not limited to

      matters related to the reasonable and appropriate use of force during

      arrests, and intervention in the excessive use of force by fellow

      officers.

                                                                        79 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 80 of 90




325. Effectuating an arrest, using force to effectuate an arrest, and

     intervening in the use of force is a usual and recurring situation with

     which Minneapolis law enforcement officers and other agents

     encounter on a regular basis.

326. As such, Minneapolis was aware of a need for more and different

     training. Minneapolis specifically knew that its officers needed

     training regarding the use of prone restraint and was required to

     provide its officers with such training.

327. With deliberate indifference to the rights of citizens, Minneapolis

     failed to provide adequate training to its officers on the use of prone

     restraint.

328. With deliberate indifference to the rights of citizens, Minneapolis

     failed to provide adequate training to its officers on identifying and

     monitoring individuals for head injuries after those individuals have

     been struck in the head or subjected to bodily force that caused their

     head to collide with a surface or object.

329. Minneapolis was aware that deprivation of the constitutional rights of

     citizens was likely to result from its lack of training and the failure to

     modify its training.




                                                                        80 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 81 of 90




330. As such, Minneapolis was deliberately indifferent and exhibited

      reckless disregard with respect to the potential violation of

      constitutional rights.

331. The failure to train and/or appropriately modify training constituted

      official Minneapolis policies, practices, or customs. Minneapolis’s

      failure to train and/or modify training was behind the Defendant

      Officers’ acts and omissions towards Plaintiff.

332. As a direct and proximate result of Minneapolis’s acts and omissions,

      Plaintiff suffered injuries, experienced pain and suffering, and now

      suffers from chronic and unrelenting migraines and neck pain.

333. As a direct and proximate result of the acts and omissions described

      herein, Plaintiff suffered compensatory and special damages as

      defined under federal common law and in an amount to be determined

      by a jury.

334. Plaintiff is entitled to recovery of costs, including reasonable

      attorney’s fees under 42 U.S.C. § 1988.

                   Count 7: Minn. Stat. § 466.02 – Battery

                   (Plaintiff v. Minneapolis & Tyler Klund)

335. Plaintiff realleges and incorporates herein by reference all preceding

      and all subsequent paragraphs of this Complaint.




                                                                        81 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 82 of 90




336. Supplemental jurisdiction is proper given that this claim arises from a

     “common nucleus of operative fact.” 28 U.S.C. § 1367; Gibbs, 383 U.S.

     725 (1966).

337. Minnesota law defines the tort of battery “as an intentional

     unpermitted offensive contact with another.” Paradise v. City of

     Minneapolis, 297 N.W.2d 152, 155 (Minn. 1980).

338. Defendant Tyler Klund committed a battery when he forcibly threw

     Plaintiff to the ground and repeatedly stomped on his head, neck, and

     shoulders, and continued stomping on Plaintiff when Plaintiff posed

     no threat to the officers.

339. Defendant Tyler Klund willfully or maliciously apprehended Plaintiff

     in a manner that violated Plaintiff’s constitutional rights and which

     violated the plain language of Minn. Stat. §§ 629.33 and 629.32. See

     generally Soucek v. Banham, 503 N.W.2d 153, 160-63 (Minn. Ct. App.

     1993).

340. Because Defendant Tyler Klund acted intentionally and with reason

     to believe that using such force without warning or provocation was

     legally prohibited, he is not entitled to official immunity.

341. Minnesota law holds that “every municipality is subject to liability for

     its torts and those of its officers, employees and agents acting within

     the scope of their employment or duties whether arising out of a

                                                                     82 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 83 of 90




     governmental or proprietary function.” Minn. Stat. § 466.02. This is

     subject to several exceptions including, pertinently, “claim[s] based

     upon an act or omission of an officer or employee, exercising due care,

     in the execution of a valid or invalid statute, charter, ordinance,

     resolution, or rule.” Minn. Stat. § 466.02, subd. 5 (emphasis added).

342. As Defendant Tyler Klund failed to exercise due care when he

     stomped on Plaintiff while Plaintiff was prone and restrained,

     municipal Defendant Minneapolis is not exempt from liability for

     Defendant Tyler Klund. See Craighead v. Lee, 399 F.3d 954, 963 (8th

     Cir. 2005) (applying Minnesota law and precluding summary

     judgment granting immunity to either municipality or officer where

     decision turned on disputed fact determination).

343. As a direct and proximate result of Defendant Tyler Klund’s actions,

     Plaintiff suffered serious harm. These harms include but are not

     limited to: physical injury, financial injury, emotional trauma, loss of

     access to justice, and pain and suffering.

344. Thus, Defendants committed an actionable intentional tort under

     Minnesota law.




                                                                      83 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 84 of 90




               Count 8: Minn. Stat. § 466.02 – Negligence

                    (Plaintiff v. Minneapolis & Tyler Klund)

345. Plaintiff realleges and incorporates herein by reference all preceding

      and all subsequent paragraphs of this Complaint.

346. Supplemental jurisdiction is proper given that this claim arises from a

      “common nucleus of operative fact.” 28 U.S.C. § 1367; Gibbs, 383 U.S.

      725 (1966).

347. In stomping on Plaintiff and causing his head to hit the hard tile floor

      multiple times, and by repeatedly stomping on Plaintiff’s neck and

      shoulders, Defendant Tyler Klund “fail[ed] to act as a reasonable and

      prudent police officer in the same or similar circumstance.” Kari v.

      City of Maplewood, 582 N.W.2d 921, 924 (Minn. 1998).

348. Defendant Tyler Klund owed Plaintiff the duty of apprehending him

      in a constitutionally reasonable manner.

349. Defendant Tyler Klund owed Plaintiff a duty not to unnecessarily

      harm him in the execution of his arrest.

350. Defendant Tyler Klund owed Plaintiff a duty to comply with Minn.

      Stat. §§ 629.33 and 629.32, which impose the statutory duties on

      police officers of using only the minimally necessary force to

      accomplish an arrest.



                                                                       84 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 85 of 90




351. Defendant Tyler Klund breached each of his duty/duties owed to

     Plaintiff when he repeatedly stomped on Plaintiff’s head, neck, and

     shoulders, causing his head to collide with the tile floor multiple times

     and otherwise causing severe and lasting physical injury to Plaintiff’s

     neck area.

352. Defendant Tyler Klund’s failure to comply with Minn. Stat. §§ 629.33

     and 629.32 constitutes negligence per se.

353. Defendant Tyler Klund willfully or maliciously apprehended Plaintiff

     in a manner that violated his constitutional rights, and which violated

     the plain language of Minn. Stat. §§ 629.33 and 629.32. See generally

     Soucek v. Banham, 503 N.W.2d 153, 160-63 (Minn. Ct. App. 1993).

354. As a direct and proximate result of Defendant’s actions, Plaintiff

     suffered serious harm including but not limited to physical injury,

     financial injury, emotional trauma, loss of access to justice, and pain

     and suffering.

355. Thus, Defendants committed an actionable negligence tort under

     Minnesota law.




                                                                     85 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 86 of 90




  Count 9: Minn. Stat. § 466.02 – Negligent Infliction of Emotional
                               Distress

                    (Plaintiff v. Minneapolis & Tyler Klund)

356. Plaintiff realleges and incorporates herein by reference all preceding

      and all subsequent paragraphs of this Complaint.

357. Supplemental jurisdiction is proper given that this claim arises from a

      “common nucleus of operative fact.” 28 U.S.C. § 1367; Gibbs, 383 U.S.

      725 (1966).

358. The tort of negligent infliction of emotional distress is established

      when a plaintiff “is within a zone of danger of physical impact,

      reasonably fears for his or her own safety, and consequently suffers

      severe emotional distress with resultant physical injury.” Bohdan v.

      Alltool Mfg., Co., 411 N.W.2d 902, 907 (Minn. Ct. App. 1987).

359. In using unreasonable and disproportionate force while Plaintiff was

      prone with his hands behind his back, Defendant Tyler Klund placed

      Plaintiff directly in such a “zone of danger.” Plaintiff reasonably

      feared for his safety as a result of the officer’s actions, and he suffers

      emotional distress as a result of the incident.

360. Defendant Tyler Klund willfully or maliciously apprehended Plaintiff

      in a manner that violated his constitutional rights, which provides an

      exemption to the “zone of danger” requirement in establishing


                                                                         86 | P a g e
       CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 87 of 90




      negligent infliction of emotional distress. Bohdan, 411 N.W.2d at 902

      (citing State Farm Mut. Auto. Ins. Co. v. Village of Isle, 122 N.W.2d

      36, 41 (Minn. 1963)).

361. As a direct and proximate result of Defendants’ actions, Plaintiff

      suffered serious harm. These harms include but are not limited to

      extreme emotional distress. As a result of Defendants’ actions and the

      harms that flow from Defendants’ actions, Plaintiff is now suffering

      from depression, anxiety, numerous and constant painful migraines,

      feeling like less of himself when he takes medication for the pain he

      suffered that is directly related to Defendants’ actions, a consistently

      painful neck and neck stiffness, inability to sleep as a result his pain,

      and memory loss. The emotional distress Plaintiff is suffering from is

      severe, and Plaintiff’s distress has attendant physical manifestations.

362. Thus, Defendants committed an actionable tort of negligent infliction

      of emotional harm under Minnesota law.

                          RELIEF REQUESTED

      WHEREFORE, Plaintiff respectfully requests that this Court grant the

following relief:

A.    As to Counts 1-3, a money judgment against Defendant Tyler Klund for

      compensatory, special, and punitive damages, and punitive damages



                                                                       87 | P a g e
     CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 88 of 90




     together with costs and disbursements, including reasonable attorney’s

     fees, under 42 U.S.C. § 1988 and prejudgment interest.

B.   As to Count 4, a money judgment against Defendants Tyler Klund,

     Darcy Klund, Steven Mosey, Paul Luther Huynh, Alexandra Dubay,

     Richard Curtis Walker, Gabriel Daniel Grout, Justin Stetson, and Doe,

     or any combination thereof, for compensatory, special, and punitive

     damages, and punitive damages together with costs and

     disbursements, including reasonable attorney’s fees, under 42 U.S.C. §

     1988 and prejudgment interest.

C.   As to Count 5, a money judgment against Defendant City of

     Minneapolis for compensatory and special damages in an amount to be

     determined together with costs and disbursements, including

     reasonable attorney’s fees, under 42 U.S.C. § 1988 and prejudgment

     interest.

D.   As to Count 6, a money judgment against Defendant City of

     Minneapolis for compensatory and special damages in an amount to be

     determined together with costs and disbursements, including

     reasonable attorney’s fees, under 42 U.S.C. § 1988 and prejudgment

     interest.

E.   As to Counts 7-9, a money judgment against Defendants Tyler Klund

     and the City of Minneapolis for compensatory and special damages in

                                                                   88 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 89 of 90




     an amount to be determined together with costs and disbursements,

     including prejudgment interest.

F.   Appoint a receiver or similar authority to ensure that the City of

     Minneapolis properly trains, supervises, and disciplines its police

     officers.

G.   Grant such other relief as may be just and reasonable.

                      DEMAND FOR JURY TRIAL

     Plaintiff demands a jury trial on all issues which may be tried by a jury

pursuant to Rule 38 of the Federal Rules of Procedure.


 DATED: May 24, 2021                    Respectfully submitted,

                                        /s/ Nico Ratkowski

                                        NICO RATKOWSKI
                                        MN Attorney ID: 0400413
                                        Contreras & Metelska, P.A.
                                        200 University Avenue W., STE 200
                                        Saint Paul, Minnesota 55103
                                        P: (651) 771-0019
                                        F: (651) 772-4300
                                        nico@contrerasmetelska.com

                                        Attorney for Plaintiff




                                                                     89 | P a g e
      CASE 0:21-cv-01280-DSD-KMM Doc. 1 Filed 05/24/21 Page 90 of 90




                     VERIFICATION OF COMPLAINT

Nico Ratkowski, under penalty of perjury, states the following:

   1. That he is an attorney employed by Contreras & Metelska, PA, the

      attorneys for Plaintiff in this case.

   2. That he affirms the truth of the contents thereof upon information and

      belief, and he believes same to be true, and he further states that the

      sources of this information and belief are documents provided to him by

      Plaintiff, Defendant(s), and third-party witnesses.




 DATED: May 24, 2021                      Respectfully submitted,

                                          /s/ Nico Ratkowski
                                          Nico Ratkowski
                                          MN Attorney ID: 0400413
                                          Contreras & Metelska, P.A.
                                          200 University Avenue W., STE 200
                                          Saint Paul, Minnesota 55103
                                          P: (651) 771-0019
                                          F: (651) 772-4300
                                          nico@contrerasmetelska.com

                                          Attorney for Plaintiff




                                                                       90 | P a g e
